Exhibit 10.2

 

IBM EXCESS 401(k) PLUS PLAN

 

Effective January 1, 2008

(except as otherwise provided herein)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.

 

INTRODUCTION

1

 

 

 

 

1.01.

 

Name of Plan and Effective Date

1

 

 

 

 

1.02.

 

Purpose

1

 

 

 

 

1.03.

 

Legal Status

1

 

 

 

 

1.04.

 

Section 409A

1

 

 

 

ARTICLE II.

DEFINITIONS

3

 

 

 

ARTICLE III.

ELIGIBILITY

9

 

 

 

3.01.

 

Eligibility for Elective Deferrals

9

 

 

 

 

3.02.

 

Eligibility for Matching and Match Maximizer Contributions

9

 

 

 

 

3.03.

 

Eligibility for Automatic Contributions and Transition Credits

9

 

 

 

 

3.04.

 

Eligibility for Section 415 Excess Credits

10

 

 

 

 

3.05.

 

Eligibility for Discretionary Awards

10

 

 

 

ARTICLE IV.

ELECTIVE DEFERRALS AND MATCHING CONTRIBUTIONS

11

 

 

 

4.01.

 

Elective Deferrals

11

 

 

 

 

4.02.

 

Matching Contributions

12

 

 

 

ARTICLE V.

NON-ELECTIVE CREDITS

14

 

 

 

5.01.

 

Automatic Contributions

14

 

 

 

 

5.02.

 

Transition Credits

14

 

 

 

 

5.03.

 

Section 415 Excess Credits

14

 

 

 

 

5.04.

 

Discretionary Awards

14

 

 

 

ARTICLE VI.

VESTING, DEEMED INVESTMENT OF ACCOUNTS

15

 

 

 

6.01.

 

Individual Accounts

15

 

 

 

 

6.02.

 

Vesting of Accounts

15

 

 

 

 

6.03.

 

Deemed Investment of Accounts

15

 

--------------------------------------------------------------------------------


 

Exhibit A

 

ARTICLE VII.

PAYMENT OF GRANDFATHERED AMOUNTS

18

 

 

 

7.01.

 

Grandfathered Treatment of Grandfathered Amounts

18

 

 

 

 

7.02.

 

Payment of Grandfathered Amounts Upon Death

18

 

 

 

 

7.03.

 

Options for Payment of Grandfathered Amounts Upon Termination of Employment

18

 

 

 

 

7.04.

 

Payment of Grandfathered Amounts Upon Termination of Employment

19

 

 

 

ARTICLE VIII.

PAYMENT OF NON-GRANDFATHERED AMOUNTS

20

 

 

 

8.01.

 

Payment of Non-Grandfathered Amounts Upon Death

20

 

 

 

 

8.02.

 

Form of Payment for Non-Grandfathered Amounts Paid Upon a 409A Separation from

 

 

 

Service.

20

 

 

 

 

8.03.

 

Electing and Changing Payment Options for Non-Grandfathered Amounts

21

 

 

 

 

8.04.

 

Payment of Non-Grandfathered Upon a 409A Separation from Service

23

 

 

 

 

8.05.

 

Special Rules for Payment of Non-Grandfathered Amounts Upon a 409A Separation
from

 

 

 

Service in First Quarter of 2008

24

 

 

 

 

8.06.

 

Valuation of Non-Grandfathered Accounts

24

 

 

 

 

8.07.

 

Effect of Rehire on Non-Grandfathered Payments

25

 

 

 

ARTICLE IX.

ADMINISTRATION

26

 

 

 

9.01.

 

Amendment or Termination

26

 

 

 

 

9.02.

 

Responsibilities

26

 

 

 

ARTICLE X.

GENERAL PROVISIONS

28

 

 

 

10.01.

 

Funding

28

 

 

 

 

10.02.

 

No Contract of Employment

28

 

 

 

 

10.03.

 

Facility of Payment

28

 

 

 

 

10.04.

 

Withholding Taxes

29

 

 

 

 

10.05.

 

Nonalienation

29

 

2

--------------------------------------------------------------------------------


 

10.06.

 

Administration

29

 

 

 

 

10.07.

 

Construction

29

 

 

 

ARTICLE XI.

CLAIMS PROCEDURE

30

 

3

--------------------------------------------------------------------------------


 


ARTICLE I. INTRODUCTION


 


1.01.                     NAME OF PLAN AND EFFECTIVE DATE.  THE IBM EXECUTIVE
DEFERRED COMPENSATION PLAN (THE “EDCP”) IS HEREBY RENAMED AND RESTATED AS THE
“IBM EXCESS 401(K) PLUS PLAN” (THE “PLAN”).  THE PLAN IS EFFECTIVE AS OF
JANUARY 1, 2008 (THE “EFFECTIVE DATE”), EXCEPT AS PROVIDED IN SECTION 1.04,
BELOW, WITH RESPECT TO AMOUNTS EARNED BEFORE THE EFFECTIVE DATE.  IN ADDITION,
THE EDCP PLAN DOCUMENT IN EFFECT PRIOR TO THE EFFECTIVE DATE (THE “EDCP
DOCUMENT”) CONTINUES TO GOVERN THE PORTION OF THE PLAN CONSISTING OF “DEFERRED
SHARES” (AS DEFINED IN THE EDCP DOCUMENT).  THE EDCP DOCUMENT IS APPENDIX A (AND
WILL BE ATTACHED WHEN ITS RESTATEMENT IS FIRST ADOPTED AFTER THE EFFECTIVE
DATE).


 


1.02.                     PURPOSE.  THE PURPOSE OF THE PLAN IS TO ATTRACT AND
RETAIN EMPLOYEES BY PROVIDING A MEANS FOR EMPLOYEES TO DEFER THEIR PAY AND
OBTAIN MATCHING AND OTHER COMPANY CONTRIBUTIONS OUTSIDE OF THE IBM 401(K) PLUS
PLAN, WHICH IS SUBJECT TO CERTAIN LIMITS UNDER THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).  ALL PLAN BENEFITS ARE PAID OUT OF THE GENERAL
ASSETS OF THE COMPANY (AS DEFINED IN ARTICLE II).


 


1.03.                     LEGAL STATUS.  THE PLAN CONSISTS OF TWO SEPARATE
PLANS:


 


(A) AN UNFUNDED DEFERRED COMPENSATION PLAN FOR A SELECT GROUP OF MANAGEMENT OR
HIGHLY COMPENSATED EMPLOYEES (WITHIN THE MEANING OF SECTIONS 201(2), 301(A)(3),
401(A)(1), 4021(B)(6) OF EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”)), EXCEPT TO THE EXTENT THAT THE PLAN PROVIDES BENEFITS AS
DESCRIBED IN SUBSECTION (B), BELOW; AND


 


(B) AN “EXCESS BENEFIT PLAN” (WITHIN THE MEANING OF SECTION 3(36) OF ERISA), TO
THE EXTENT THE PLAN PROVIDES BENEFITS THAT SECTION 415 OF THE CODE PREVENTS THE
IBM 401(K) PLUS PLAN FROM PROVIDING.


 


1.04.                     SECTION 409A.


 


(A) GRANDFATHERED AMOUNTS UNDER SECTION 409A.  BENEFITS EARNED AND VESTED UNDER
THE EDCP BEFORE JANUARY 1, 2005, AS ADJUSTED FOR EARNINGS, GAINS, OR LOSSES ON
THOSE BENEFITS (“GRANDFATHERED AMOUNTS”) ARE TREATED AS GRANDFATHERED FOR
PURPOSES OF SECTION 409A OF THE CODE.  GRANDFATHERED AMOUNTS ARE SUBJECT TO THE
TERMS OF THE EDCP IN EFFECT ON OCTOBER 3, 2004, EXCEPT AS PROVIDED HEREIN OR IN
APPENDIX A.  FOR RECORDKEEPING PURPOSES, THE COMPANY WILL ACCOUNT SEPARATELY FOR
GRANDFATHERED AMOUNTS.


 


(B) NON-GRANDFATHERED AMOUNTS.  WITH RESPECT TO BENEFITS UNDER THE PLAN
(INCLUDING BENEFITS EARNED BEFORE THE EFFECTIVE DATE) OTHER THAN GRANDFATHERED
AMOUNTS (“NON-GRANDFATHERED AMOUNTS”), THE PLAN IS INTENDED, AND SHALL BE
CONSTRUED, TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE. 
NON-GRANDFATHERED AMOUNTS EARNED BEFORE THE EFFECTIVE DATE WERE SUBJECT, BEFORE


 

--------------------------------------------------------------------------------



 


THE EFFECTIVE DATE, TO THE TERMS OF THE EDCP, AS AMENDED, INCLUDING, FOR
EXAMPLE, THE REQUIREMENT THAT ANY PAYMENT TO A 409A KEY EMPLOYEE (AS DEFINED IN
ARTICLE II) THAT WOULD OTHERWISE BE PAID IN THE FIRST SIX MONTHS AFTER A
SEPARATION FROM SERVICE WAS INSTEAD PAID IN THE SEVENTH MONTH.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS SECTION 1.04, IN NO EVENT SHALL THE COMPANY,
ITS OFFICERS, DIRECTORS, EMPLOYEES, PARENTS, SUBSIDIARIES, OR AFFILIATES BE
LIABLE FOR ANY ADDITIONAL TAX, INTEREST, OR PENALTY INCURRED BY A PARTICIPANT OR
BENEFICIARY AS A RESULT OF THE PLAN’S FAILURE TO SATISFY THE REQUIREMENTS OF
SECTION 409A OF THE CODE, OR AS A RESULT OF THE PLAN’S FAILURE TO SATISFY ANY
OTHER APPLICABLE REQUIREMENTS FOR THE DEFERRAL OF TAX.


 


2

--------------------------------------------------------------------------------



 


ARTICLE II. DEFINITIONS


 

The following words and phrases as used herein have the following meanings
unless a different meaning is required by the context:

 

“401(k) Plan” means the IBM 401(k) Plus Plan as in effect from time to time,
including, with respect to periods before the Effective Date, the IBM Savings
Plan and any other predecessor to the IBM 401(k) Plus Plan, as applicable.

 

“409A Key Employee” has the meaning described in the IBM Section 409A Umbrella
Document, which is Appendix B.

 

“409A Separation from Service” has the meaning described in the IBM Section 409A
Umbrella Document attached to this Plan as Appendix B.

 

“Account” means a record-keeping account maintained for a Participant under the
Plan.  A Participant’s Accounts under the Plan include, where applicable, a
Pre-2005 Elective Deferral Account, a Pre-2005 Company Account, a Post-2004
Elective Deferral Account, and a Post-2004 Company Account.

 

“Actively Employed” means actively employed by the Company, including on a leave
of absence other than a bridge leave, a pre-retirement planning leave, or a
leave during which the individual is receiving LTD Benefits.

 

“Automatic Contribution” has the meaning provided in Section 5.01.

 

“Base Pay” means an Employee’s base pay (determined under the 401(k) Plan) from
the Company for employment while on a U.S. payroll, determined before reduction
for deferrals under the Plan or the 401(k) Plan or for amounts not included in
income on account of salary reductions under Code section 125 or 132(f). 
However, Base Pay does not include any pay during a Deferral Period that is paid
after an Employee’s 409A Separation from Service (except amounts paid in the pay
period in which the Employee’s 409A Separation from Service occurs and Rehire
Pay).

 

“Beneficiary” means a person who is designated by a Participant or by the terms
of the Plan to receive a benefit under the Plan by reason of the Participant’s
death.  Each Participant’s Beneficiary under the Plan shall be the person or
persons designated as the Participant’s Beneficiary under the Plan, in the form
and manner prescribed by the Plan Administrator.  If no such beneficiary
designation is in effect under the Plan at the time of the Participant’s death,
or if no designated beneficiary under the Plan survives the Participant, the
Participant’s Beneficiary shall be the person or persons determined to be the
Participant’s beneficiary under the 401(k) Plan (including the default
beneficiary rules under the 401(k) Plan, if no beneficiary is designated under
that plan).

 

“Board” means the Board of Directors of IBM.

 

3

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time. 
All citations to sections of the Code are to such sections as they may from time
to time be amended or renumbered.

 

“Combined Base Pay Election” has the meaning provided in Section 4.01(a)(1).

 

“Committee” means the Executive Compensation and Management Resources Committee
(the “ECMRC”) appointed by the Board or any other person or committee that the
ECMRC has delegated its responsibilities to under the Plan.

 

“Company” means International Business Machines Corporation (“IBM”), a New York
corporation having its principal place of business at Armonk, New York, and its
Domestic Subsidiaries that are participating employers in the 401(k) Plan.

 

“Company Contributions” means amounts credited to a Participant’s Post-2004
Company Account, including Matching Contributions, Match Maximizer
Contributions, Automatic Contributions, Transition Credits, Discretionary
Awards, Section 415 Excess Credits, and any similar credits under the EDCP.

 

“Deferral Election” means an Eligible Employee’s election to defer Base Pay or
Performance Pay under Section 4.01.

 

“Deferral Period” means a period that begins on or after the Effective Date that
(a) starts on January 1 and ends on the next following December 31 for Base Pay
and (b) starts on April 1 and ends on the next following March 31 for
Performance Pay.

 

“Discretionary Award” means a credit to a Participant’s Account as described in
Section 5.04.

 

“Domestic Subsidiary” means a “Domestic Subsidiary” as defined in the
401(k) Plan.

 

“EDCP” means the IBM Executive Deferred Compensation Plan in effect before the
Effective Date.

 

“Effective Date” means January 1, 2008.

 

“Elective Deferrals” means deferrals of Base Pay or Performance Pay credited to
the Participant’s Post-2004 Elective Deferral Account pursuant to a
Participant’s election under Section 4.01(a) or any similar provision of the
EDCP.

 

“Eligible Employee” means, with respect to a Plan Year, an Employee who is
eligible to make Elective Deferrals or to receive Company Contributions during
the Plan Year pursuant to ARTICLE III.

 

“Employee” means an employee of the Company who is eligible to participate in
the 401(k) Plan and is not a Supplemental Employee.  Notwithstanding the
foregoing, an

 

4

--------------------------------------------------------------------------------


 

individual who, on or after January 1, 2009, was an Employee and becomes a
Supplemental Employee or begins receiving LTD Benefits before or during a
Deferral Period with respect to which the individual has a valid, irrevocable
Deferral Election and without first incurring a 409A Separation from Service
shall continue to be considered to be an Employee solely for purposes of the
individual’s eligibility during such Deferral Period to make Elective Deferrals
(but not for purposes of the individual’s eligibility for any Company
Contribution).  For example, an individual who is receiving LTD Benefits is not
eligible to participate in the 401(k) Plan (as in effect on the Effective Date)
and is therefore not an Employee, except that if the individual has not incurred
a 409A Separation from Service, the Employee’s Elective Deferrals shall continue
pursuant to any irrevocable Deferral Election.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Excess 401(k) Eligible Pay” means, for each payroll period that ends after an
Eligible Employee reaches his or her Program Eligibility Date, the excess, if
any, of (A) the Eligible Employee’s eligible compensation under the 401(k) Plan
for such payroll period determined without regard to the Pay Limit, over (B) the
Eligible Employee’s eligible compensation under the 401(k) Plan during such
payroll period determined taking into account the Pay Limit.  Solely for
purposes of each payroll period in Plan Year 2008:

 

(a)          Excess 401(k) Eligible Pay of an Eligible Employee who is an
executive includes Performance Pay that is paid during the payroll period and is
not eligible compensation under the 401(k) Plan minus Elective Deferrals made
with respect to such Performance Pay; and

 

(b)         solely for purposes of calculating Match Maximizer Contributions,
Excess 401(k) Eligible Pay does not include Growth Driven Profit-Sharing amounts
and employee sales or services incentives that are paid in the first quarter of
2008 (however, these amounts are Excess 401(k) Eligible Pay for purposes of
calculating Automatic Contributions and Transition Credits).

 

“Grandfathered Amounts” has the meaning provided in Section 1.04(a).

 

“IBM” means International Business Machines Corporation, any predecessor, or any
successor by merger, purchase, or otherwise.

 

“LTD Benefits” means benefits under the Company’s long-term disability plan.

 

“Matching Contribution” has the meaning provided in Section 4.02(a).

 

“Match Maximizer Contribution” has the meaning provided in Section 4.02(b).

 

“Non-Grandfathered Amounts” has the meaning provided in Section 1.04(b).

 

5

--------------------------------------------------------------------------------


 

“Participant” means an individual who has a positive balance in an Account under
the Plan.

 

“Pay Limit” means, for a Plan Year, the limit on compensation that may be taken
into account during such Plan Year under a tax-qualified plan as determined
under Code Section 401(a)(17).

 

“Performance Pay” means an Employee’s performance pay (determined under the
401(k) Plan) from the Company for employment while on a U.S. payroll, determined
before reduction for deferrals under the Plan or the 401(k) Plan or for amounts
not included in income on account of salary reductions under Code section 125 or
132(f).  However, Performance Pay does not include any pay during a Deferral
Period that is paid after an Employee’s 409A Separation from Service (except
amounts paid in the pay period in which the Employee’s 409A Separation from
Service occurs and Rehire Pay).  Notwithstanding this definition, Performance
Pay that is paid in the first quarter of 2008 is subject to the following
special rules:

 

(a)          such Performance Pay does not include Growth Driven Profit-Sharing
and employee sales or services incentives;

 

(b)         such Performance Pay includes incentive pay (such as Annual
Incentive Plan payments or sales or services incentives) that is paid to an
executive; and

 

(c)          an Employee’s deferral election with respect to such Performance
Pay is subject to the advance election and deferral percentage limit terms of
the EDCP.

 

“Plan” means this IBM Excess 401(k) Plus Plan.

 

“Plan Administrator” means the VP HR On-Demand, or such other person or
committee appointed pursuant to ARTICLE IX, which shall be responsible for
reporting, recordkeeping, and related administrative requirements.  If appointed
as a committee, any one of the members of the committee may act individually on
behalf of the committee to fulfill the committee’s duties.

 

“Plan Year” means the calendar year.

 

“Pre-2005 Accounts” means a Participant’s Pre-2005 Company Account and Pre-2005
Elective Deferral Account.

 

“Pre-2005 Company Account” means, for any Participant, the aggregate of the
company contributions (including any discretionary awards) credited to the
Participant under the EDCP before January 1, 2005, to the extent such
contributions were vested as of December 31, 2004, and earnings, gains, or
losses credited on those contributions, but reduced for any prior distribution
under the EDCP or the Plan.

 

6

--------------------------------------------------------------------------------


 

“Pre-2005 Elective Deferral Account” means, for any Participant, the aggregate
of  the elective deferrals credited to the Participant under the EDCP before
January 1, 2005, and earnings, gains, or losses credited on those elective
deferrals, but reduced for any prior distribution under the EDCP or the Plan.

 

“Post-2004 Accounts” means a Participant’s Post-2004 Company Account and
Post-2004 Elective Deferral Account.

 

“Post-2004 Company Account” means, for any Participant, the aggregate of (a) the
Company Contributions credited to the Participant under the EDCP or the Plan on
or after January 1, 2005, plus (b) any such contributions credited under the
EDCP before January 1, 2005, to the extent such contributions were not vested as
of December 31, 2004, and earnings, gains, or losses credited on amounts
described in (a) and (b), but reduced for any prior distribution under the EDCP
or the Plan.

 

“Post-2004 Elective Deferral Account” means, for any Participant, the aggregate
of the Elective Deferrals credited to the Participant under the EDCP or the Plan
on or after January 1, 2005, and earnings, gains, or losses credited on those
Elective Deferrals, but reduced for any prior distribution under the EDCP or the
Plan.

 

“Program Eligibility Date” means an Eligible Employee’s “Program Eligibility
Date” under the 401(k) Plan.

 

“Rehire Pay” means Base Pay or Performance Pay, as applicable, that is payable
on or after the date an Employee returns to active employment with the Company
following a 409A Separation from Service or, if later, after the end of the
Deferral Period in which the Employee’s 409A Separation from Service occurred. 
For example, if an Employee incurs a 409A Separation from Service in April 2009
(whether on account of a leave in excess of six months or because of a
termination of employment with IBM) and returns to active employment with IBM in
November 2009, the Employee’s Rehire Pay would include (a) Base Pay payable on
or after January 1, 2010 (i.e., the beginning of the Base Pay Deferral Period
after the 409A Separation from Service), and (b) Performance Pay payable on or
after April 1, 2010 (i.e., the beginning of the Performance Pay Deferral Period
after the 409A Separation from Service).  By contrast, if instead the Employee
returned to active employment on February 1, 2010, the Employee’s Rehire Pay
would include (a) Base Pay payable on or after on February 1, 2010, and
(b) Performance Pay payable on or after April 1, 2010.

 

“Retirement-Eligible Participant” means a Participant who:

 

(a)          when his or her 409A Separation from Service occurs, (1) is at
least age 55 with at least 15 years of service, (2) is at least age 62 with at
least 5 years of service, (3) is at least age 65 with at least 1 year of
service, or (4) begins to receive LTD Benefits;

 

7

--------------------------------------------------------------------------------


 

(b)         as of June 30, 1999, had at least 25 years of service and, when his
or her 409A Separation from Service occurs, has at least 30 years of service; or

 

(c)          as of June 30, 1999, was at least age 40 with at least 10 years of
service and, when his or her 409A Separation from Service occurs, has at least
30 years of service.

 

For purposes of this definition, “year of service” means a year of “Eligibility
Service” as defined in the IBM Personal Pension Plan.  In addition, for purposes
of Section 7.04 (payment of grandfathered amounts upon termination of
employment), this definition of “Retirement-Eligible Participant” is applied by
replacing “409A Separation from Service” with “termination of employment.” 
Furthermore, the conditions in (a), (b), and/or (c) above are modified to the
extent necessary to be consistent with the retirement-eligibility criteria in
the EDCP.

 

“Section 415 Excess Credit” means a credit to a Participant’s Account as
described in Section 5.03.

 

“Subsidiary” means a “Subsidiary” as defined in the 401(k) Plan.

 

“Supplemental Employee” means an employee who is designated by the Company as a
“long-term supplemental employee” or a “supplemental employee” in accordance
with the Company’s established personnel practices.

 

“Transition Credit” means a credit to a Participant’s Account as described in
Section 5.02.

 

8

--------------------------------------------------------------------------------


 


ARTICLE III. ELIGIBILITY


 


3.01.                     ELIGIBILITY FOR ELECTIVE DEFERRALS.  AN EMPLOYEE SHALL
BE ELIGIBLE TO MAKE ELECTIVE DEFERRALS FOR A DEFERRAL PERIOD IF:


 


(A) HE OR SHE QUALIFIES AS AN EMPLOYEE (I.E., AN EMPLOYEE OF THE COMPANY WHO IS
ELIGIBLE TO PARTICIPATE IN THE 401(K) PLAN AND IS NOT A SUPPLEMENTAL EMPLOYEE)
AND IS ACTIVELY EMPLOYED ON BOTH AUGUST 31 AND DECEMBER 31 IMMEDIATELY PRECEDING
THE FIRST DAY OF THE DEFERRAL PERIOD;


 


(B) THE PLAN ADMINISTRATOR, IN ITS SOLE DISCRETION, ESTIMATES AS OF THE
SEPTEMBER 1 IMMEDIATELY PRECEDING THE FIRST DAY OF THE DEFERRAL PERIOD (OR SUCH
OTHER DATE PRESCRIBED BY THE PLAN ADMINISTRATOR) THAT THE EMPLOYEE’S PAY FOR THE
CALENDAR YEAR IMMEDIATELY PRECEDING THE FIRST DAY OF THE DEFERRAL PERIOD WILL
EXCEED THE PAY LIMIT AS THEN IN EFFECT; AND


 


(C) THE PLAN ADMINISTRATOR NOTIFIES THE EMPLOYEE BETWEEN SEPTEMBER 1 AND
DECEMBER 31 IMMEDIATELY PRECEDING THE DEFERRAL PERIOD THAT HE OR SHE WILL BE
ELIGIBLE TO MAKE ELECTIVE DEFERRALS UNDER THE PLAN DURING THE DEFERRAL PERIOD.


 


3.02.                     ELIGIBILITY FOR MATCHING AND MATCH MAXIMIZER
CONTRIBUTIONS.  AN EMPLOYEE SHALL BE ELIGIBLE FOR MATCHING AND MATCH MAXIMIZER
CONTRIBUTIONS FOR A PAYROLL PERIOD THAT ENDS AFTER THE EMPLOYEE HAS REACHED HIS
OR HER PROGRAM ELIGIBILITY DATE, PROVIDED THAT THE EMPLOYEE IS ELIGIBLE FOR, AND
MAKES, ELECTIVE DEFERRALS DURING THE PLAN YEAR IN WHICH THE PAYROLL PERIOD
ENDS.  HOWEVER, AN EMPLOYEE SHALL NOT BE ELIGIBLE FOR MATCHING AND MATCH
MAXIMIZER CONTRIBUTIONS DURING ANY PAYROLL PERIOD:


 


(A)  BEGINNING AFTER THE EMPLOYEE HAS A 409A SEPARATION FROM SERVICE AND ENDING
BEFORE THE EMPLOYEE RETURNS TO ACTIVE EMPLOYMENT AS AN EMPLOYEE;


 


(B) BEGINNING AFTER THE EMPLOYEE RECEIVES A HARDSHIP WITHDRAWAL UNDER THE
401(K) PLAN AND WITHIN THE SAME PLAN YEAR AS SUCH HARDSHIP WITHDRAWAL OCCURS; OR


 


(C) BEGINNING AFTER THE EMPLOYEE BECOMES A SUPPLEMENTAL EMPLOYEE OR BEGINS TO
RECEIVE LTD BENEFITS (WHETHER OR NOT HE OR SHE MAKES ELECTIVE DEFERRALS) AND
ENDING BEFORE HE AGAIN BECOMES AN EMPLOYEE.


 


3.03.                     ELIGIBILITY FOR AUTOMATIC CONTRIBUTIONS AND TRANSITION
CREDITS.


 


(A) GENERAL RULE.  EXCEPT AS PROVIDED IN SUBSECTION (B) (REGARDING EMPLOYEES
HIRED BEFORE SEPTEMBER 1, 2007) AND SUBSECTION (C) (REGARDING THE PERIOD
FOLLOWING A 409A SEPARATION FROM SERVICE), AN EMPLOYEE SHALL BE ELIGIBLE FOR
AUTOMATIC CONTRIBUTIONS AND TRANSITION CREDITS DURING A PAYROLL PERIOD IF:


 

(1) WITH RESPECT TO ELIGIBILITY FOR AUTOMATIC CONTRIBUTIONS, THE EMPLOYEE IS
ELIGIBLE DURING THAT PAYROLL PERIOD FOR “AUTOMATIC CONTRIBUTIONS”

 

9

--------------------------------------------------------------------------------


 

UNDER THE 401(K) PLAN, AND, WITH RESPECT TO ELIGIBILITY FOR TRANSITION CREDITS,
THE EMPLOYEE IS ELIGIBLE DURING THAT PAYROLL PERIOD FOR “TRANSITION CREDITS”
UNDER THE 401(K) PLAN; AND

 

(2) THE EMPLOYEE IS ELIGIBLE TO MAKE ELECTIVE DEFERRALS DURING THE PAYROLL
PERIOD (REGARDLESS OF WHETHER THE EMPLOYEE HAS ELECTED TO MAKE ELECTIVE
DEFERRALS FOR THE PAYROLL PERIOD).

 

If the individual is eligible to make Elective Deferrals during the Plan Year
only with respect to Performance Pay during the Performance Pay Deferral Period
that ends in the Plan Year, the individual is eligible for Automatic
Contributions and Transition Credits, if at all, only during payroll periods
ending during such Performance Pay Deferral Period and only with respect to the
portion of the Performance Pay actually deferred under this Plan (except as
provided in subsection (b), below).  For example, if an individual is eligible
to make Elective Deferrals for Deferral Periods that begin in 2008 but is not
eligible to make Elective Deferrals for Deferral Periods that begin in 2009, the
individual is not eligible for Automatic Contributions and Transition Credits in
2009 except with respect to any Elective Deferrals of Performance Pay for the
Performance Pay Deferral Period ending March 31, 2009 (and except as provided in
subsection (b), below).

 


(B) EMPLOYEES HIRED BEFORE SEPTEMBER 1, 2007.   NOTWITHSTANDING SUBSECTION (A),
ABOVE, AN EMPLOYEE WHO IS CONTINUOUSLY EMPLOYED BY THE COMPANY SINCE AUGUST 31,
2007, SHALL BE ELIGIBLE FOR AUTOMATIC CONTRIBUTIONS AND TRANSITION CREDITS
DURING A PAYROLL PERIOD IF THE EMPLOYEE IS ELIGIBLE DURING THAT PAYROLL PERIOD,
RESPECTIVELY, FOR “AUTOMATIC CONTRIBUTIONS” AND “TRANSITION CREDITS” UNDER THE
401(K) PLAN AS DESCRIBED IN SUBSECTION (A)(1), ABOVE, EVEN IF THE EMPLOYEE IS
NOT ELIGIBLE TO MAKE ELECTIVE DEFERRALS DURING THE PAYROLL PERIOD.


 


(C) ELIGIBILITY AFTER 409A SEPARATION FROM SERVICE.  AN EMPLOYEE SHALL NOT BE
ELIGIBLE FOR AUTOMATIC CONTRIBUTIONS OR TRANSITION CREDITS DURING ANY PAYROLL
PERIOD THAT BEGINS AFTER THE EMPLOYEE HAS A 409A SEPARATION FROM SERVICE AND
ENDS BEFORE THE EMPLOYEE RETURNS TO ACTIVE EMPLOYMENT AS AN EMPLOYEE.


 


3.04.                     ELIGIBILITY FOR SECTION 415 EXCESS CREDITS.  AN
EMPLOYEE SHALL BE ELIGIBLE FOR SECTION 415 EXCESS CREDITS DURING A PAYROLL
PERIOD IF THE EMPLOYEE’S ALLOCATIONS DURING THE PAYROLL PERIOD UNDER THE
401(K) PLAN ARE LIMITED BY SECTION 415 OF THE CODE.  HOWEVER, AN EMPLOYEE SHALL
NOT BE ELIGIBLE FOR SECTION 415 EXCESS CREDITS DURING ANY PAYROLL PERIOD THAT
BEGINS AFTER THE EMPLOYEE HAS A 409A SEPARATION FROM SERVICE AND ENDS BEFORE THE
EMPLOYEE RETURNS TO ACTIVE EMPLOYMENT AS AN EMPLOYEE.


 


3.05.                     ELIGIBILITY FOR DISCRETIONARY AWARDS.  AN EMPLOYEE
SHALL BE ELIGIBLE FOR DISCRETIONARY AWARDS DURING A PLAN YEAR AS DETERMINED BY
THE COMPANY, IN ITS DISCRETION.


 


10

--------------------------------------------------------------------------------



 


ARTICLE IV. ELECTIVE DEFERRALS AND MATCHING CONTRIBUTIONS


 


4.01.                     ELECTIVE DEFERRALS.  BEGINNING WITH THE PAYROLL PERIOD
THAT INCLUDES THE EFFECTIVE DATE, ELECTIVE DEFERRALS MADE PURSUANT TO AN
ELIGIBLE EMPLOYEE’S DEFERRAL ELECTION, AS DESCRIBED BELOW, SHALL BE CREDITED TO
THE EMPLOYEE’S POST-2004 ELECTIVE DEFERRAL ACCOUNT ON THE DATE ON WHICH THE
AMOUNT WOULD OTHERWISE BE PAID TO THE ELIGIBLE EMPLOYEE ABSENT A DEFERRAL
ELECTION.


 


(A) AMOUNT OF ELECTIVE DEFERRALS.


 

(1) AMOUNT OF BASE PAY DEFERRALS.  AN EMPLOYEE WHO, PURSUANT TO SECTION 3.01, IS
ELIGIBLE TO MAKE ELECTIVE DEFERRALS UNDER THE PLAN FOR A DEFERRAL PERIOD WITH
RESPECT TO BASE PAY MAY ELECT TO DEFER BASE PAY IN THE AMOUNTS SPECIFIED BELOW,
SUBJECT TO ANY RESTRICTION IMPOSED BY THE PLAN ADMINISTRATOR TO ENSURE
SUFFICIENT PAY REMAINS FOR OTHER DEDUCTIONS AND WITHHOLDING, WHICH LIMITATIONS
SHALL BE IMPOSED PRIOR TO THE DATE ON WHICH THE ELECTION BECOMES IRREVOCABLE.

 

I.    STANDARD BASE PAY ELECTION.  FROM 1% TO 80%, IN 1% INCREMENTS, OF THE
ELIGIBLE EMPLOYEE’S BASE PAY, IF ANY, FOR EACH PAYROLL PERIOD THAT ENDS DURING
THE DEFERRAL PERIOD; OR

 

II.   COMBINED BASE PAY ELECTION.  FROM 1% TO 80%, IN 1% INCREMENTS, OF THE
ELIGIBLE EMPLOYEE’S BASE PAY, IF ANY, FOR EACH PAYROLL PERIOD THAT ENDS DURING
THE DEFERRAL PERIOD, REDUCED (BUT NOT BELOW ZERO) BY THE PRODUCT OF (A) THE
COMPANY MATCHING CONTRIBUTION PERCENTAGE APPLICABLE TO THE ELIGIBLE EMPLOYEE
UNDER THE 401(K) PLAN AND (B) 1/24 OF THE PAY LIMIT IN EFFECT FOR THE DEFERRAL
PERIOD.

 

(2) AMOUNT OF PERFORMANCE PAY DEFERRALS.  AN EMPLOYEE WHO, PURSUANT TO
SECTION 3.01, MAY ELECT TO MAKE ELECTIVE DEFERRALS UNDER THE PLAN FOR A DEFERRAL
PERIOD WITH RESPECT TO PERFORMANCE PAY MAY ELECT TO MAKE DEFERRALS FROM 1% TO
80%, IN 1% INCREMENTS, OF HIS OR HER PERFORMANCE PAY, IF ANY, PAID DURING THE
DEFERRAL PERIOD.

 


(B) TIMING OF DEFERRAL ELECTIONS.  AN ELIGIBLE EMPLOYEE’S DEFERRAL ELECTIONS
UNDER SUBSECTION (A), ABOVE, SHALL BE MADE AS FOLLOWS:


 

(1) ELECTION PERIOD.  THE ELECTION MUST BE MADE WHILE THE INDIVIDUAL IS AN
EMPLOYEE AND ACTIVELY EMPLOYED, IN THE FORM AND MANNER PRESCRIBED BY THE PLAN
ADMINISTRATOR, AND DURING THE TIME PERIOD PRESCRIBED BY THE PLAN ADMINISTRATOR,
WHICH SHALL BEGIN NO EARLIER THAN THE SEPTEMBER 1 AND END NO LATER THAN THE
DECEMBER 31 OF THE PLAN YEAR

 

11

--------------------------------------------------------------------------------


 

IMMEDIATELY PRECEDING THE FIRST DAY OF THE DEFERRAL PERIOD TO WHICH THE ELECTION
APPLIES.

 

(2) IRREVOCABILITY.  THE ELECTION MUST BECOME IRREVOCABLE ON THE DECEMBER 31ST
IMMEDIATELY PRECEDING THE PLAN YEAR DURING WHICH THE APPLICABLE DEFERRAL PERIOD
BEGINS.  ONCE A DEFERRAL ELECTION BECOMES IRREVOCABLE, AN ELIGIBLE EMPLOYEE’S
DEFERRAL ELECTION SHALL APPLY FOR THE ENTIRE DEFERRAL PERIOD TO WHICH IT RELATES
AND SHALL CEASE TO APPLY AFTER SUCH DEFERRAL PERIOD EXCEPT TO THE EXTENT THAT
THE INDIVIDUAL MAKES A NEW DEFERRAL ELECTION IN ACCORDANCE WITH THIS SECTION FOR
SUBSEQUENT DEFERRAL PERIODS, SUBJECT TO THE CANCELLATION RULES IN SUBSECTION
(C), BELOW.

 


(C) CANCELLATION OF DEFERRAL ELECTION UPON A 401(K) PLAN HARDSHIP DISTRIBUTION.
NOTWITHSTANDING THE IRREVOCABILITY OF ELECTIONS IN SUBSECTION (B)(2), ABOVE, AN
INDIVIDUAL’S DEFERRAL ELECTION SHALL NOT APPLY WITH RESPECT TO:


 

(1) ANY PAYROLL PERIOD THAT ENDS AFTER THE EMPLOYEE RECEIVES A HARDSHIP
WITHDRAWAL UNDER THE 401(K) PLAN AND WITHIN THE SAME PLAN YEAR AS THE HARDSHIP
WITHDRAWAL OCCURS; OR

 

(2) ANY PAYROLL PERIOD FOR WHICH PERFORMANCE PAY WOULD, ABSENT A DEFERRAL
ELECTION, BE PAID TO THE INDIVIDUAL DURING A DEFERRAL PERIOD THAT BEGINS DURING
THE PLAN YEAR IN WHICH THE HARDSHIP WITHDRAWAL OCCURS.

 

For example, if an individual receives a hardship withdrawal on June 1, 2009,
the individual’s Deferral Election with respect to Performance Pay is cancelled
for the remainder of the Deferral Period ending March 31, 2010.  Furthermore, if
the individual instead receives a hardship withdrawal on March 1, 2009, the
individual’s Deferral Election is cancelled with respect to the remainder of the
Deferral Period ending on March 31, 2009, and for the Deferral Period beginning
on April 1, 2009, and ending on March 31, 2010.

 


4.02.                     MATCHING CONTRIBUTIONS.  BEGINNING WITH THE PAYROLL
PERIOD THAT INCLUDES THE EFFECTIVE DATE, MATCHING CONTRIBUTIONS AND MATCH
MAXIMIZER CONTRIBUTIONS SHALL BE CREDITED TO THE POST-2004 COMPANY ACCOUNT FOR
EACH ELIGIBLE EMPLOYEE WHO SATISFIES THE ELIGIBILITY REQUIREMENTS DESCRIBED IN
SECTION 3.02 FOR SUCH PAYROLL PERIOD IN AN AMOUNT EQUAL TO THE SUM OF THE
MATCHING CONTRIBUTION AND MATCH MAXIMIZER CONTRIBUTION DESCRIBED BELOW.


 


(A) MATCHING CONTRIBUTION.  AN ELIGIBLE EMPLOYEE’S MATCHING CONTRIBUTION IS THE
SUM OF THE FOLLOWING:


 

(1) THE LESSER OF (A) THE COMPANY MATCHING CONTRIBUTION PERCENTAGE APPLICABLE TO
THE ELIGIBLE EMPLOYEE UNDER THE 401(K) PLAN OR (B) THE ELECTIVE DEFERRAL
PERCENTAGE ELECTED BY THE ELIGIBLE EMPLOYEE (WITHOUT REGARD TO ANY COMBINED BASE
PAY ELECTION) FOR SUCH PAYROLL PERIOD,

 

12

--------------------------------------------------------------------------------


 

MULTIPLIED BY THE ELIGIBLE EMPLOYEE’S ELECTIVE DEFERRALS FOR SUCH PAYROLL
PERIOD; AND

 

(2) THE LESSER OF (A) THE COMPANY MATCHING CONTRIBUTION PERCENTAGE APPLICABLE TO
THE ELIGIBLE EMPLOYEE UNDER THE 401(K) PLAN OR (B) THE ELECTIVE DEFERRAL
PERCENTAGE ELECTED BY THE ELIGIBLE EMPLOYEE (WITHOUT REGARD TO ANY COMBINED BASE
PAY ELECTION) FOR SUCH PAYROLL PERIOD, MULTIPLIED BY THE ELIGIBLE EMPLOYEE’S
EXCESS 401(K) ELIGIBLE PAY FOR SUCH PAYROLL PERIOD;

 

provided that the sum of (1) and (2) shall not exceed the Elective Deferrals
credited to the Eligible Employee for such payroll period.

 


(B) MATCH MAXIMIZER CONTRIBUTION.  AN ELIGIBLE EMPLOYEE’S MATCH MAXIMIZER
CONTRIBUTION FOR A PAYROLL PERIOD IS DETERMINED AS DESCRIBED BELOW.  THE FORMULA
DIFFERS (AS NOTED IN PARAGRAPH (II), BELOW) DEPENDING ON WHETHER OR NOT THE
ELIGIBLE EMPLOYEE ELECTED THE COMBINED BASE PAY ELECTION FOR THE PLAN YEAR. THE
MATCH MAXIMIZER CONTRIBUTION SHALL EQUAL:


 

The lesser of: (1) The company matching contribution percentage applicable to
the Eligible Employee under the 401(k) Plan or (2) the percentage derived from
the ratio of:

 

 (i)           the aggregate Elective Deferrals previously credited to the
Eligible Employee’s Post-2004 Elective Deferral Account for the portion of the
Plan Year after the Eligible Employee’s Program Eligibility Date, to

 

(ii)           the sum, aggregated for the portion of the Plan Year that is
after the Eligible Employee’s Program Eligibility Date and determined as of the
date the applicable payroll period ends, of (A) the Eligible Employee’s Elective
Deferrals, (B) the Eligible Employee’s Excess 401(k) Eligible Pay, and (C) if
the Eligible Employee did not elect a Combined Base Pay Election for the Plan
Year, the compensation eligible for a matching contribution under the
401(k) Plan.

 

Multiplied by: The Eligible Employee’s Excess 401(k) Eligible Pay plus the
Eligible Employee’s Elective Deferrals, each aggregated only for the portion of
the Plan Year that is after the Eligible Employee’s Program Eligibility Date and
until the applicable payroll period ends.

 

Minus: The Matching Contributions and Match Maximizer Contributions previously
credited to the Eligible Employee through the date the applicable payroll period
ends.

 

13

--------------------------------------------------------------------------------


 


ARTICLE V. NON-ELECTIVE CREDITS


 


5.01.                     AUTOMATIC CONTRIBUTIONS.  BEGINNING WITH THE PAYROLL
PERIOD THAT INCLUDES THE EFFECTIVE DATE, AN AUTOMATIC CONTRIBUTION SHALL BE
CREDITED TO THE POST-2004 COMPANY ACCOUNT OF AN EMPLOYEE WHO IS ELIGIBLE FOR
AUTOMATIC CONTRIBUTIONS UNDER SECTION 3.03 IN AN AMOUNT EQUAL TO THE SUM OF:


 


(A) THE EMPLOYEE’S “AUTOMATIC CONTRIBUTION PERCENTAGE” UNDER THE 401(K) PLAN
MULTIPLIED BY THE EMPLOYEE’S ELECTIVE DEFERRALS, IF ANY, FOR THE APPLICABLE
PAYROLL PERIOD; PLUS


 


(B) THE EMPLOYEE’S “AUTOMATIC CONTRIBUTION PERCENTAGE” UNDER THE 401(K) PLAN
MULTIPLIED BY THE EMPLOYEE’S EXCESS 401(K) ELIGIBLE PAY, IF ANY, FOR THE
APPLICABLE PAYROLL PERIOD.


 


5.02.                     TRANSITION CREDITS.  BEGINNING WITH THE PAYROLL PERIOD
THAT INCLUDES THE EFFECTIVE DATE, A TRANSITION CREDIT SHALL BE CREDITED TO THE
POST-2004 COMPANY ACCOUNT OF AN EMPLOYEE WHO IS ELIGIBLE FOR TRANSITION CREDITS
UNDER SECTION 3.03 IN AN AMOUNT EQUAL TO THE SUM OF:


 


(A) THE EMPLOYEE’S “TRANSITION CREDIT PERCENTAGE” UNDER THE 401(K) PLAN
MULTIPLIED BY, IF ANY, THE EMPLOYEE’S ELECTIVE DEFERRALS FOR THE APPLICABLE
PAYROLL PERIOD; PLUS


 


(B) THE EMPLOYEE’S “TRANSITION CREDIT PERCENTAGE” UNDER THE 401(K) PLAN
MULTIPLIED BY THE EMPLOYEE’S EXCESS 401(K) ELIGIBLE PAY, IF ANY, FOR THE
APPLICABLE PAYROLL PERIOD.


 


5.03.                     SECTION 415 EXCESS CREDITS.  BEGINNING WITH THE
PAYROLL PERIOD THAT INCLUDES THE EFFECTIVE DATE, A SECTION 415 EXCESS CREDIT
SHALL BE CREDITED TO THE POST-2004 COMPANY ACCOUNT OF AN EMPLOYEE WHO IS
ELIGIBLE FOR SECTION 415 EXCESS CREDITS UNDER SECTION 3.04 IN AN AMOUNT EQUAL TO
THE EXCESS OF (A) THE AMOUNT THAT WOULD HAVE BEEN ALLOCATED TO THE EMPLOYEE’S
ACCOUNT UNDER THE 401(K) PLAN (INCLUDING ANY FORFEITURE THAT WOULD HAVE BEEN
ALLOCATED TO SUCH ACCOUNT IN LIEU OF SUCH A CONTRIBUTION) FOR SUCH PAYROLL
PERIOD IF THE LIMITS IMPOSED BY SECTION 415 OF THE CODE DID NOT APPLY TO SUCH
ALLOCATION OVER (B) THE AMOUNT ACTUALLY ALLOCATED TO SUCH EMPLOYEE’S ACCOUNT
UNDER THE 401(K) PLAN (INCLUDING ANY FORFEITURE ALLOCATED IN LIEU OF SUCH A
CONTRIBUTION) FOR SUCH PAYROLL PERIOD.


 


5.04.                     DISCRETIONARY AWARDS.  FROM TIME TO TIME ON AND AFTER
THE EFFECTIVE DATE, THE COMPANY, IN ITS DISCRETION, MAY CREDIT AN ELIGIBLE
EMPLOYEE’S POST-2004 COMPANY ACCOUNT WITH AN AMOUNT DETERMINED UNDER AN
AGREEMENT EVIDENCING THE DISCRETIONARY AWARD, AND SUCH AWARD SHALL BE SUBJECT TO
THE TERMS SPECIFIED IN SUCH AGREEMENT IN ADDITION TO THE TERMS OF THIS PLAN.


 


14

--------------------------------------------------------------------------------


 


ARTICLE VI. VESTING, DEEMED INVESTMENT OF ACCOUNTS


 


6.01.       INDIVIDUAL ACCOUNTS.  FOR RECORD-KEEPING PURPOSES ONLY, THE PLAN
ADMINISTRATOR SHALL MAINTAIN, OR CAUSE TO BE MAINTAINED, RECORDS SHOWING THE
INDIVIDUAL BALANCES OF EACH ACCOUNT MAINTAINED FOR A PARTICIPANT FROM TIME TO
TIME UNDER THE PLAN.  PERIODICALLY, EACH PARTICIPANT SHALL BE FURNISHED WITH A
STATEMENT SETTING FORTH THE VALUE OF HIS OR HER ACCOUNTS UNDER THE PLAN.


 


6.02.       VESTING OF ACCOUNTS.  A PARTICIPANT SHALL BE FULLY VESTED IN ALL
ACCOUNTS MAINTAINED FOR THE PARTICIPANT UNDER THE PLAN; PROVIDED, HOWEVER, THAT
DISCRETIONARY AWARDS CREDITED TO A PARTICIPANT’S POST-2004 COMPANY ACCOUNT AND
EARNINGS, GAINS, OR LOSSES ON THOSE CONTRIBUTIONS, SHALL BECOME VESTED ONLY AS
SET FORTH IN THE AGREEMENT EVIDENCING THE AWARD AND, TO THE EXTENT NOT VESTED,
SHALL NOT BE PAID.


 


6.03.       DEEMED INVESTMENT OF ACCOUNTS.  A PARTICIPANT’S ACCOUNTS UNDER THE
PLAN SHALL BE ADJUSTED FOR DEEMED EARNINGS, GAINS, OR LOSSES.  EARNINGS, GAINS,
OR LOSSES FOR ANY PERIOD BEFORE THE EFFECTIVE DATE SHALL BE DETERMINED IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE EDCP.  EARNINGS, GAINS, OR
LOSSES FOR ANY PERIOD ON OR AFTER THE EFFECTIVE DATE SHALL BE DETERMINED IN
ACCORDANCE WITH THE FOLLOWING:


 


(A) DEEMED INVESTMENT OPTIONS AVAILABLE.


 

(1) GENERAL RULE.  A PARTICIPANT’S ACCOUNT SHALL BE TREATED AS IF THE
PARTICIPANT HAD INVESTED SUCH ACCOUNTS IN CERTAIN 401(K) PLAN INVESTMENT FUNDS
IN ACCORDANCE WITH SUBSECTION (B), BELOW, EXCEPT WITH RESPECT TO CERTAIN AMOUNTS
CREDITED BEFORE THE EFFECTIVE DATE AND ATTRIBUTABLE TO MATCHING CONTRIBUTIONS OR
THE BUY-FIRST PROGRAM AS DESCRIBED IN PARAGRAPHS (2) AND (3), BELOW.

 

(2) MATCHING CONTRIBUTIONS CREDITED BEFORE THE EFFECTIVE DATE.  THE PORTION OF A
PARTICIPANT’S PRE-2005 COMPANY ACCOUNT (IF ANY) AND THE PARTICIPANT’S POST-2004
COMPANY ACCOUNT ATTRIBUTABLE TO MATCHING CONTRIBUTIONS CREDITED TO THE
PARTICIPANT BEFORE THE EFFECTIVE DATE (AND RELATED EARNINGS BUT NOT DIVIDEND
EQUIVALENTS) SHALL BE TREATED AS IF INVESTED AT ALL TIMES IN THE IBM STOCK FUND
UNDER THE 401(K) PLAN.  NOTWITHSTANDING THE FOREGOING, IF A PARTICIPANT HAS A
TERMINATION OF EMPLOYMENT FOR PURPOSES OF THE 401(K) PLAN AND HIS OR HER ENTIRE
PLAN BENEFIT IS NOT IMMEDIATELY PAYABLE IN A LUMP SUM, AMOUNTS DESCRIBED IN THIS
PARAGRAPH (2) SHALL NO LONGER BE SUBJECT TO THE RESTRICTIONS OF THIS PARAGRAPH
(2) AND MAY BE INVESTED AS DESCRIBED IN PARAGRAPH (1), ABOVE.

 

(3) AMOUNTS ATTRIBUTABLE TO BUY-FIRST EXECUTIVE EQUITY PROGRAM. ANY PORTION OF A
PARTICIPANT’S POST-2004 ELECTIVE DEFERRAL ACCOUNT THAT IS ATTRIBUTABLE TO A
PARTICIPANT’S DEFERRALS UNDER THE EDCP THROUGH THE IBM  BUY-FIRST EXECUTIVE
EQUITY PROGRAM BEFORE THE EFFECTIVE DATE (AND RELATED EARNINGS BUT NOT DIVIDEND
EQUIVALENTS) SHALL, FOR THE THREE-YEAR PERIOD

 

15

--------------------------------------------------------------------------------


 

FOLLOWING THE DATE SUCH DEFERRALS WERE CREDITED, BE TREATED AS IF INVESTED IN
THE IBM STOCK FUND UNDER THE 401(K) PLAN; PROVIDED, HOWEVER, THAT IF A
PARTICIPANT HAS A TERMINATION OF EMPLOYMENT FOR PURPOSES OF THE 401(K) PLAN
BEFORE THE END OF SUCH THREE-YEAR PERIOD AND HIS OR HER ENTIRE PLAN BENEFIT IS
NOT IMMEDIATELY PAYABLE IN A LUMP SUM, AMOUNTS DESCRIBED IN THIS PARAGRAPH
(3) SHALL NO LONGER BE SUBJECT TO THE RESTRICTIONS OF THIS PARAGRAPH (3) AND MAY
BE INVESTED AS DESCRIBED IN PARAGRAPH (1), ABOVE.

 


(B) ELECTIONS FOR DEEMED INVESTMENT OPTIONS.


 

(1) INITIAL ELECTION FOR FUTURE CREDITS.  A PARTICIPANT SHALL DESIGNATE, IN SUCH
FORM AND AT SUCH TIME IN ADVANCE AS MAY BE PRESCRIBED BY THE PLAN ADMINISTRATOR,
THE PROPORTIONS (IN MULTIPLES OF 1%) IN WHICH ELECTIVE DEFERRALS AND COMPANY
CONTRIBUTIONS CREDITED TO HIS OR HER PLAN ACCOUNTS ON OR AFTER THE EFFECTIVE
DATE SHALL BE TREATED AS IF THEY HAD BEEN ALLOCATED AMONG ANY OR ALL OF THE
INVESTMENT FUNDS THAT ARE AVAILABLE UNDER THE 401(K) PLAN (OTHER THAN THE MUTUAL
FUND WINDOW) AT THE TIME SUCH AMOUNTS ARE CREDITED.  IF THE PARTICIPANT MAKES NO
SUCH DESIGNATION, THE PARTICIPANT SHALL BE DEEMED TO HAVE DESIGNATED THE DEFAULT
INVESTMENT FUND UNDER THE 401(K) PLAN.

 

(2) CHANGE IN ELECTION FOR FUTURE CREDITS.  A PARTICIPANT MAY ELECT, IN SUCH
FORM AND AT SUCH TIME IN ADVANCE AS MAY BE PRESCRIBED BY THE PLAN ADMINISTRATOR,
TO CHANGE HIS OR HER INVESTMENT ELECTIONS FOR FUTURE ELECTIVE DEFERRALS AND
COMPANY CONTRIBUTIONS CREDITED TO HIS OR HER PLAN ACCOUNTS.  ANY RESTRICTIONS ON
INVESTMENT ELECTION CHANGES THAT APPLY UNDER THE 401(K) PLAN SHALL ALSO APPLY
UNDER THE PLAN.

 

(3) TRANSFERS AMONG DEEMED INVESTMENT OPTIONS.  A PARTICIPANT MAY ELECT, IN SUCH
FORM AND AT SUCH TIME IN ADVANCE AS MAY BE PRESCRIBED BY THE PLAN ADMINISTRATOR,
TO TRANSFER BALANCES IN HIS OR HER PLAN ACCOUNTS (OTHER THAN AMOUNTS DESCRIBED
IN SUBSECTIONS (A)(1), (A)(2), OR (A)(3) THAT ARE REQUIRED TO BE TREATED AS
INVESTED IN IBM STOCK OR THE IBM STOCK FUND) AMONG THE AVAILABLE INVESTMENT
FUNDS, PROVIDED THAT:

 

I.    TRANSFERS MUST BE MADE IN MULTIPLES OF 1%, PROVIDED THAT THE MINIMUM
AMOUNT TRANSFERRED SHALL BE $250 IF THAT IS GREATER THAN 1% (PROVIDED, HOWEVER,
THAT THE PLAN ADMINISTRATOR MAY SPECIFY A DIFFERENT PERCENTAGE AND/OR A
DIFFERENT DOLLAR AMOUNT TO BE APPLIED IN THIS PARAGRAPH);

 

II.   ANY RESTRICTIONS ON TRANSFERS INTO OR OUT OF INVESTMENT FUNDS THAT APPLY
UNDER THE 401(K) PLAN SHALL ALSO APPLY UNDER THE PLAN; AND

 

16

--------------------------------------------------------------------------------


 

III.  THE COMMITTEE MAY IMPOSE SUCH ADDITIONAL RULES AND LIMITS UPON TRANSFERS
BETWEEN INVESTMENT FUNDS AS THE COMMITTEE MAY DEEM NECESSARY OR APPROPRIATE.

 


(C) ADMINISTRATIVE FEE.  EACH CALENDAR QUARTER, AN ADMINISTRATIVE FEE SHALL BE
DEDUCTED PRO RATA FROM EACH PARTICIPANT’S ACCOUNTS.  THE AMOUNT OF THE FEE SHALL
BE DETERMINED BY THE PLAN ADMINISTRATOR AND, AS OF THE EFFECTIVE DATE IS $8 EACH
QUARTER.

 

17

--------------------------------------------------------------------------------


 


ARTICLE VII. PAYMENT OF GRANDFATHERED AMOUNTS


 


7.01.       GRANDFATHERED TREATMENT OF GRANDFATHERED AMOUNTS.  PRE-2005 ACCOUNTS
ARE PAID IN ACCORDANCE WITH THE EDCP IN EFFECT ON OCTOBER 3, 2004, EXCEPT AS THE
EDCP IS AMENDED, WHERE EACH SUCH AMENDMENT DOES NOT CONSTITUTE A “MATERIAL
MODIFICATION,” AS DETERMINED UNDER SECTION 409A OF THE CODE.  THIS ARTICLE VII
DESCRIBES THE KEY PROVISIONS OF THE EDCP (AS AMENDED), AS IT APPLIES TO
GRANDFATHERED AMOUNTS ON AND AFTER THE EFFECTIVE DATE.


 


7.02.       PAYMENT OF GRANDFATHERED AMOUNTS UPON DEATH.   IF A PARTICIPANT DIES
BEFORE HIS OR HER PRE-2005 ACCOUNTS HAVE BEEN DISTRIBUTED IN FULL, THE VALUE OF
HIS OR HER PRE-2005 ACCOUNTS SHALL BE PAID IN A LUMP SUM TO THE PARTICIPANT’S
BENEFICIARY AS SOON AS PRACTICABLE AFTER THE PARTICIPANT’S DEATH.


 


7.03.       OPTIONS FOR PAYMENT OF GRANDFATHERED AMOUNTS UPON TERMINATION OF
EMPLOYMENT.


 


(A) FORMS OF PAYMENT.  A PARTICIPANT MAY ELECT, AT THE TIME AND IN THE MANNER
DESCRIBED IN SUBSECTION (B), BELOW, TO HAVE THE VALUE OF HIS OR HER PRE-2005
ACCOUNTS PAID UNDER ONE OF THE FOLLOWING OPTIONS, SUBJECT TO THE LIMITS IN
SECTION 7.04, BELOW (REGARDING RETIREMENT-ELIGIBILITY AND $25,000 CASH-OUT
LIMIT):


 

(1) A LUMP SUM PAYMENT AS SOON AS PRACTICABLE FOLLOWING THE PARTICIPANT’S
TERMINATION FROM EMPLOYMENT;

 

(2) A LUMP SUM PAYMENT AS OF THE LAST BUSINESS DAY IN JANUARY OF THE CALENDAR
YEAR IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN WHICH THE PARTICIPANT’S
TERMINATION FROM EMPLOYMENT OCCURS; OR

 

(3) FROM TWO TO 10 ANNUAL INSTALLMENTS (AS ELECTED BY THE PARTICIPANT), EACH
PAID AS OF THE LAST BUSINESS DAY IN JANUARY BEGINNING WITH THE
JANUARY IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN WHICH THE PARTICIPANT’S
TERMINATION FROM EMPLOYMENT OCCURS, UNTIL THE ELECTED NUMBER OF INSTALLMENTS
HAVE BEEN PAID.

 

Solely for purposes of this subsection (a), termination of employment includes
the date on which a Participant begins to receive LTD Benefits.

 


(B) ELECTION OF PAYMENT OPTION.  A PARTICIPANT SHALL ELECT A PAYMENT OPTION FOR
HIS OR HER PRE-2005 ACCOUNTS IN THE FORM AND MANNER PRESCRIBED BY THE PLAN
ADMINISTRATOR.  A PAYMENT ELECTION MADE BEFORE JANUARY 1, 2008, APPLIES TO A
TERMINATION OF EMPLOYMENT THAT OCCURS AT LEAST SIX MONTHS AFTER, AND IN A
CALENDAR YEAR AFTER, THE PAYMENT ELECTION IS MADE.  A PAYMENT ELECTION MADE ON
OR AFTER JANUARY 1, 2008, APPLIES TO A TERMINATION OF EMPLOYMENT THAT OCCURS AT
LEAST TWELVE MONTHS AFTER THE PAYMENT ELECTION IS MADE.

 

18

--------------------------------------------------------------------------------


 


7.04.       PAYMENT OF GRANDFATHERED AMOUNTS UPON TERMINATION OF EMPLOYMENT. THE
PARTICIPANT’S PRE-2005 ACCOUNTS SHALL BE PAID TO THE PARTICIPANT IN THE FORM AND
AT THE TIME DESCRIBED BELOW:


 


(A) NON-RETIREMENT-ELIGIBLE OR BENEFIT IS LESS THAN $25,000.  IF THE PARTICIPANT
IS NOT A RETIREMENT-ELIGIBLE PARTICIPANT OR IF THE AGGREGATE VALUE OF ALL OF THE
PARTICIPANT’S ACCOUNTS UNDER THE PLAN (INCLUDING, FOR THIS PURPOSE, “DEFERRED
SHARES” AS DEFINED IN THE EDCP) IS LESS THAN $25,000 WHEN THE PARTICIPANT
TERMINATES EMPLOYMENT, THE PARTICIPANT’S PRE-2005 ACCOUNTS SHALL BE PAID IN AN
IMMEDIATE LUMP SUM;


 


(B) RETIREMENT-ELIGIBLE WITHOUT VALID PAYMENT ELECTION.  IF THE PARTICIPANT IS A
RETIREMENT-ELIGIBLE PARTICIPANT BUT HAS NOT MADE A VALID PAYMENT ELECTION, THE
PARTICIPANT’S PRE-2005 ACCOUNTS SHALL BE PAID IN A LUMP SUM AS OF THE LAST
BUSINESS DAY IN JANUARY IMMEDIATELY FOLLOWING THE CALENDAR YEAR OF THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT, PROVIDED THAT THE AGGREGATE VALUE OF
ALL OF THE PARTICIPANT’S ACCOUNTS (INCLUDING, FOR THIS PURPOSE, “DEFERRED
SHARES” AS DEFINED IN THE EDCP) UNDER THE PLAN IS AT LEAST $25,000 WHEN THE
PARTICIPANT TERMINATES EMPLOYMENT.


 


(C) RETIREMENT-ELIGIBLE WITH VALID PAYMENT ELECTION.  IF THE PARTICIPANT IS A
RETIREMENT-ELIGIBLE PARTICIPANT AND HAS MADE A VALID PAYMENT ELECTION, THE
PARTICIPANT’S PRE-2005 ACCOUNTS SHALL BE PAID IN ACCORDANCE WITH THE PAYMENT
OPTION ELECTED, PROVIDED THAT THE AGGREGATE VALUE OF ALL OF THE PARTICIPANT’S
ACCOUNTS UNDER THE PLAN IS AT LEAST $25,000 (INCLUDING, FOR THIS PURPOSE,
“DEFERRED SHARES” AS DEFINED IN THE EDCP) WHEN THE PARTICIPANT TERMINATES
EMPLOYMENT.

 

19

--------------------------------------------------------------------------------


 


ARTICLE VIII. PAYMENT OF NON-GRANDFATHERED AMOUNTS


 


8.01.       PAYMENT OF NON-GRANDFATHERED AMOUNTS UPON DEATH.  IF A PARTICIPANT
DIES BEFORE HIS OR HER POST-2004 ACCOUNTS HAVE BEEN DISTRIBUTED IN FULL, THE
VALUE OF HIS OR HER POST-2004 ACCOUNTS SHALL BE PAID IN A LUMP SUM TO THE
PARTICIPANT’S BENEFICIARY ON THE DATE THAT IS 30 DAYS AFTER THE DATE OF THE
PARTICIPANT’S DEATH (OR, IF THAT DATE IS NOT A BUSINESS DAY, THE FIRST BUSINESS
DAY THEREAFTER).  HOWEVER, THE PLAN ADMINISTRATOR MAY MAKE PAYMENT ON ANY OTHER
DAY TO THE EXTENT THAT SUCH PAYMENT IS TREATED AS BEING PAID ON THE DATE
SPECIFIED IN THE PREVIOUS SENTENCE UNDER TREASURY REGULATION SECTION
1.409A-3(D), WHICH PERMITS PAYMENT TO BE MADE WITHIN THIRTY DAYS BEFORE THE
SPECIFIED DATE AND LATER WITHIN THE SAME CALENDAR YEAR, OR, IF LATER, WITHIN
2-1/2 MONTHS FOLLOWING THE SPECIFIED DATE, PROVIDED THAT THE PARTICIPANT IS NOT
PERMITTED TO DESIGNATE THE TAXABLE YEAR OF PAYMENT.  FOR PURPOSES OF DETERMINING
THE AMOUNT PAYABLE TO THE BENEFICIARY, THE PARTICIPANT’S POST-2004 ACCOUNTS WILL
BE VALUED AS OF THE DATE THE PAYMENT IS PROCESSED.


 


8.02.       FORM OF PAYMENT FOR NON-GRANDFATHERED AMOUNTS PAID UPON A 409A
SEPARATION FROM SERVICE.  A PARTICIPANT MAY ELECT, AT THE TIME AND IN THE MANNER
DESCRIBED IN SECTION 8.03, BELOW, TO HAVE THE VALUE OF HIS OR HER POST-2004
ACCOUNTS PAID UNDER ONE OF THE FOLLOWING OPTIONS, SUBJECT TO THE LIMITS IN
SECTION 8.04, BELOW (REGARDING DELAYS FOR 409A KEY EMPLOYEES) AND SECTION 8.05,
BELOW (SPECIAL RULES FOR SEPARATIONS DURING THE FIRST QUARTER OF 2008):


 


(A) A LUMP SUM PAYMENT AS OF THE FIRST BUSINESS DAY THAT IS AT LEAST 30 DAYS
AFTER THE PARTICIPANT’S 409A SEPARATION FROM SERVICE;


 


(B) A LUMP SUM PAYMENT AS OF THE LAST BUSINESS DAY IN JANUARY OF THE CALENDAR
YEAR IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN WHICH THE PARTICIPANT’S 409A
SEPARATION FROM SERVICE OCCURS; OR


 


(C) FROM TWO TO 10 ANNUAL INSTALLMENTS (AS ELECTED BY THE PARTICIPANT), EACH
PAID AS OF THE LAST BUSINESS DAY IN JANUARY BEGINNING WITH THE
JANUARY IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN WHICH THE PARTICIPANT’S 409A
SEPARATION FROM SERVICE OCCURS, UNTIL THE ELECTED NUMBER OF INSTALLMENTS HAVE
BEEN PAID, SUBJECT TO SECTION 8.04(C) (INVOLUNTARY CASH-OUTS).  THIS INSTALLMENT
OPTION IS TREATED AS THE ENTITLEMENT TO A SINGLE PAYMENT FOR PURPOSES OF
TREASURY REGULATION SECTION 1.409A-2(B)(2)(III).


 

However, the Plan Administrator may make payment on any other day to the extent
that such payment is treated as being paid on the date specified above under
Treasury Regulation section 1.409A-3(d), which permits payment to be made within
thirty days before the specified date and later within the same calendar year,
or, if later, within 2-1/2 months following the specified date, provided that
the Participant is not permitted to designate the taxable year of payment.

 

20

--------------------------------------------------------------------------------



 


8.03.       ELECTING AND CHANGING PAYMENT OPTIONS FOR NON-GRANDFATHERED AMOUNTS.


 


(A) ELECTION OF PAYMENT OPTION.  A PARTICIPANT SHALL ELECT A PAYMENT OPTION FOR
HIS OR HER POST-2004 ACCOUNTS IN THE FORM AND MANNER PRESCRIBED BY THE PLAN
ADMINISTRATOR AND DURING WHICHEVER OF THE FOLLOWING ELECTION PERIODS APPLIES TO
THE PARTICIPANT (EXCEPT AS PROVIDED IN SECTION 8.05, BELOW, WITH RESPECT TO A
SEPARATION DURING THE FIRST QUARTER OF 2008):


 

(1) SPECIAL ELECTION PERIOD IN 2007.  DURING THE SPECIAL ELECTION PERIOD
DESIGNATED BY THE PLAN ADMINISTRATOR AND ENDING NO LATER THAN DECEMBER 31, 2007,
AN EMPLOYEE MAY ELECT THE PAYMENT OPTION THAT WILL APPLY TO HIS OR HER POST-2004
ACCOUNTS UNDER THE PLAN IN THE EVENT HIS 409A SEPARATION FROM SERVICE OCCURS ON
OR AFTER APRIL 1, 2008, IF THE EMPLOYEE:

 

I.    IS ELIGIBLE TO MAKE ELECTIVE DEFERRALS IN 2008;

 

II.   ON OCTOBER 31, 2007, HAD A BALANCE IN HIS OR HER EDCP ACCOUNTS; OR

 

III.  ON OCTOBER 31, 2007, HAD A VALID EDCP ELECTION ON FILE FOR DEFERRALS IN
2007.

 

Accordingly, an individual who first became an executive after October 31, 2007
and who is not eligible to make Elective Deferrals in 2008, is not eligible to
make a payment election under this paragraph (1), even if he or she deferred pay
under the EDCP in 2007.

 

(2) ELECTION IN PLAN YEAR BEFORE INITIAL ELIGIBILITY.  AN INDIVIDUAL WHO IS
FIRST ELIGIBLE TO MAKE ELECTIVE DEFERRALS IN A PLAN YEAR BEGINNING AFTER THE
EFFECTIVE DATE, AND WHO BEFORE SUCH PLAN YEAR HAS NOT EARNED ANY OTHER BENEFIT
UNDER THE PLAN (INCLUDING THE EDCP) MAY, DURING THE ANNUAL ENROLLMENT PERIOD
PRESCRIBED BY THE PLAN ADMINISTRATOR THAT IMMEDIATELY PRECEDES SUCH PLAN YEAR,
ELECT THE PAYMENT OPTION THAT WILL APPLY TO HIS OR HER POST-2004 ACCOUNTS UNDER
THE PLAN, WHETHER OR NOT THE INDIVIDUAL ALSO ELECTS TO MAKE ELECTIVE DEFERRALS
DURING SUCH ENROLLMENT PERIOD.

 

(3) INITIAL ELECTION FOR PRE-SEPTEMBER 1, 2007 HIRE.  IF, DURING A PLAN YEAR, AN
ELIGIBLE EMPLOYEE EARNS FOR THE FIRST TIME AUTOMATIC CONTRIBUTIONS AND/OR
TRANSITION CREDITS (BUT NOT SECTION 415 EXCESS CREDITS), AND THE BENEFIT THE
ELIGIBLE EMPLOYEE EARNS UNDER THE PLAN FOR THE PLAN YEAR IS EQUAL ONLY TO THE
EXCESS OF AMOUNTS THAT WOULD OTHERWISE BE ALLOCATED TO THE PARTICIPANT’S ACCOUNT
IN THE 401(K) PLAN IN THE ABSENCE OF ONE OR MORE LIMITS APPLICABLE TO
TAX-QUALIFIED PLANS OVER THE AMOUNT ACTUALLY CREDITED TO THE PARTICIPANT’S
ACCOUNT IN THE 401(K) PLAN, THE PARTICIPANT MAY ELECT, IN ACCORDANCE WITH TREAS.
REG. § 1.409A-2(A)(7)(III), THE PAYMENT OPTION THAT

 

21

--------------------------------------------------------------------------------


 

WILL APPLY TO HIS OR HER POST-2004 ACCOUNTS UNDER THE PLAN DURING THE PERIOD
DETERMINED BY THE PLAN ADMINISTRATOR THAT ENDS NO LATER THAN JANUARY 31ST OF THE
CALENDAR YEAR IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN WHICH THE AUTOMATIC
AND/OR TRANSITION CREDIT IS CREDITED, BUT ONLY IF THE PARTICIPANT:

 

I.    WAS HIRED BY THE COMPANY BEFORE SEPTEMBER 1, 2007 AND HAS BEEN EMPLOYED
CONTINUOUSLY SINCE HIS OR HER HIRE DATE;

 

II.   WAS NOT, DURING THE PLAN YEAR OF SUCH CREDIT OR ANY PREVIOUS PLAN YEAR
BEGINNING ON OR AFTER THE EFFECTIVE DATE, ELIGIBLE TO MAKE AN ELECTIVE DEFERRAL;

 

III.  WAS NOT PREVIOUSLY ELIGIBLE TO ELECT A PAYMENT OPTION UNDER THIS
SUBSECTION (A);

 

IV.  HAS NOT, IN ANY CALENDAR YEAR PRIOR TO THE CALENDAR YEAR OF THE
CONTRIBUTION, ACCRUED A BENEFIT OR DEFERRED COMPENSATION UNDER A PLAN AS
DETERMINED UNDER TREAS. REG. § 1.409A-2(A)(7)(III).

 


(B) IRREVOCABILITY AND DEFAULT PAYMENT OPTION.  IF A PARTICIPANT DOES NOT MAKE
AN ELECTION UNDER PARAGRAPHS (A)(1), (A)(2), OR (A)(3), ABOVE (INCLUDING A
PARTICIPANT WHO IS NOT ELIGIBLE TO MAKE AN ELECTION UNDER ANY OF THOSE
PARAGRAPHS), THE PARTICIPANT’S INITIAL PAYMENT ELECTION SHALL BE THE PAYMENT
OPTION DESCRIBED IN SUBSECTION 8.02(A) (IMMEDIATE LUMP SUM), ABOVE.  A
PARTICIPANT’S INITIAL PAYMENT ELECTION (INCLUDING THE DEFAULT OPTION DESCRIBED
IN THE PREVIOUS SENTENCE) BECOMES IRREVOCABLE, AND CAN BE CHANGED ONLY IN
ACCORDANCE WITH SUBSECTION (C), BELOW, AFTER (I) THE DEADLINE SPECIFIED IN
PARAGRAPHS (A)(1) OR (A)(3), FOR PARTICIPANTS ELIGIBLE TO MAKE ELECTIONS UNDER
THOSE PARAGRAPHS, AND (II) DECEMBER 31 OF THE PLAN YEAR PRECEDING THE PLAN YEAR
IN WHICH THE PARTICIPANT FIRST EARNS A CREDIT UNDER THE PLAN, FOR ALL OTHER
PARTICIPANTS.


 


(C) CHANGING PAYMENT OPTIONS.  A PARTICIPANT MAY ELECT, IN THE FORM AND MANNER
PRESCRIBED BY THE PLAN ADMINISTRATOR, TO CHANGE THE PARTICIPANT’S INITIAL
PAYMENT OPTION DETERMINED UNDER THIS SECTION 8.03, PROVIDED THAT:


 

(1) THE PARTICIPANT MUST MAKE SUCH ELECTION AT LEAST 12 MONTHS BEFORE THE DATE
OF HIS 409A SEPARATION FROM SERVICE;

 

(2) IF THE ELECTION IS MADE ON OR AFTER JANUARY 1, 2009, THE PAYMENT DATE FOR
ANY LUMP SUM OR THE START DATE FOR ANY SERIES OF INSTALLMENTS PROVIDED FOR UNDER
THE NEW PAYMENT OPTION SHALL BE THE FIFTH ANNIVERSARY OF THE PAYMENT DATE OR
START DATE THAT WOULD HAVE APPLIED ABSENT A CHANGE IN PAYMENT OPTION; AND

 

(3) THE PARTICIPANT MAY CHANGE HIS OR HER PAYMENT OPTION:

 

22

--------------------------------------------------------------------------------


 

I.    ONLY ONCE DURING 2008; AND

 

II.   ONLY ONCE ON OR AFTER JANUARY 1, 2009.

 


8.04.       PAYMENT OF NON-GRANDFATHERED AMOUNTS UPON A 409A SEPARATION FROM
SERVICE.  THE VALUE OF A PARTICIPANT’S POST-2004 ACCOUNTS SHALL BE PAID TO THE
PARTICIPANT UPON HIS OR HER 409A SEPARATION FROM SERVICE ON OR AFTER THE
EFFECTIVE DATE IN THE FORM AND AT THE TIME PROVIDED IN SECTIONS 8.02 AND 8.03,
ABOVE (EXCEPT AS PROVIDED IN SECTION 8.05, BELOW (SPECIAL RULES FOR FIRST
QUARTER OF 2008)), SUBJECT TO THE FOLLOWING:


 


(A) DELAY FOR 409A KEY EMPLOYEES.  IF THE PARTICIPANT IS A 409A KEY EMPLOYEE ON
THE DATE OF HIS OR HER 409A SEPARATION FROM SERVICE, THE PAYMENT DATE FOR ANY
LUMP SUM OR THE START DATE FOR ANY SERIES OF INSTALLMENTS PROVIDED FOR UNDER THE
APPLICABLE PAYMENT OPTION SHALL BE THE LATER OF (I) THE FIRST BUSINESS DAY THAT
IS SIX MONTHS AFTER THE DATE OF THE PARTICIPANT’S 409A SEPARATION FROM SERVICE,
OR (II) THE OTHERWISE APPLICABLE PAYMENT DATE OR START DATE, SUBJECT TO
SUBSECTION (B) (DEATH).  IF THE START DATE OF A SERIES OF INSTALLMENTS OCCURS
OTHER THAN AS OF  THE LAST BUSINESS DAY IN JANUARY DUE TO APPLICATION OF THIS
PARAGRAPH, INSTALLMENTS AFTER THE FIRST INSTALLMENT SHALL BE PAID AS OF THE LAST
BUSINESS DAY IN JANUARY OF EACH SUBSEQUENT YEAR, AS SCHEDULED WITHOUT REGARD TO
THE DELAY DESCRIBED IN THIS SUBSECTION (A).


 


(B) DEATH OF PARTICIPANT AFTER 409A SEPARATION FROM SERVICE.  IF THE DEATH OF A
PARTICIPANT (INCLUDING A 409A KEY EMPLOYEE DESCRIBED IN SUBSECTION (A), ABOVE)
OCCURS BEFORE THE PAYMENT DATE FOR ANY LUMP SUM OR INSTALLMENT PROVIDED FOR
UNDER THE APPLICABLE PAYMENT OPTION, PAYMENT SHALL BE MADE TO THE PARTICIPANT’S
BENEFICIARY AS PROVIDED IN SECTION 8.01.


 


(C) INVOLUNTARY CASH-OUT.  IF (I) THE APPLICABLE PAYMENT OPTION IS THE
INSTALLMENT OPTION DESCRIBED IN SUBSECTION
8.02(C), ABOVE, AND (II) THE AGGREGATE VALUE OF ALL OF THE PARTICIPANT’S
ACCOUNTS UNDER THE PLAN (INCLUDING, FOR THIS PURPOSE, “DEFERRED SHARES” AS
DEFINED IN THE EDCP) DETERMINED AS OF THE DATE OF HIS OR HER 409A SEPARATION
FROM SERVICE IS LESS THAN 50% OF THE PAY LIMIT IN EFFECT FOR THE CALENDAR YEAR
IN WHICH THE PARTICIPANT’S 409A SEPARATION FROM SERVICE OCCURS, THE VALUE OF THE
PARTICIPANT’S POST-2004 ACCOUNTS SHALL BE DISTRIBUTED IN A LUMP SUM ON THE START
DATE THAT WOULD OTHERWISE HAVE APPLIED FOR THE ELECTED INSTALLMENTS, TAKING INTO
ACCOUNT ANY APPLICABLE DELAY FOR A 409A KEY EMPLOYEE DESCRIBED IN SUBSECTION
(A), ABOVE.

 

23

--------------------------------------------------------------------------------


 


8.05.       SPECIAL RULES FOR PAYMENT OF NON-GRANDFATHERED AMOUNTS UPON A 409A
SEPARATION FROM SERVICE IN FIRST QUARTER OF 2008.  IF A PARTICIPANT’S 409A
SEPARATION FROM SERVICE OCCURS ON OR AFTER JANUARY 1, 2008, AND BEFORE APRIL 1,
2008, THE PARTICIPANT’S POST-2004 ACCOUNTS SHALL BE PAID TO THE PARTICIPANT IN
THE FORM AND AT THE TIME DESCRIBED BELOW, EXCEPT THAT SUCH PAYMENTS SHALL BE
SUBJECT TO SECTION 8.04(A) (DELAY FOR 409A KEY EMPLOYEES) AND
SECTION 8.04(B) (DEATH OF PARTICIPANT AFTER 409A SEPARATION FROM SERVICE):


 


(A) NON-RETIREMENT-ELIGIBLE OR BENEFIT IS LESS THAN $25,000.  IF THE PARTICIPANT
IS NOT A RETIREMENT-ELIGIBLE PARTICIPANT OR IF THE AGGREGATE VALUE OF ALL OF THE
PARTICIPANT’S ACCOUNTS UNDER THE PLAN (INCLUDING, FOR THIS PURPOSE, “DEFERRED
SHARES” AS DEFINED IN THE EDCP) IS LESS THAN $25,000 AS OF THE DATE OF HIS OR
HER 409A SEPARATION FROM SERVICE, THE PARTICIPANT’S POST-2004 ACCOUNTS SHALL BE
PAID IN AN IMMEDIATE LUMP SUM AS DESCRIBED IN SECTION 8.02(A), ABOVE;


 


(B) RETIREMENT-ELIGIBLE WITHOUT VALID PAYMENT ELECTION.  IF THE PARTICIPANT IS A
RETIREMENT-ELIGIBLE PARTICIPANT BUT HAS NOT MADE A VALID PAYMENT ELECTION, THE
PARTICIPANT’S POST-2004 ACCOUNTS SHALL BE PAID IN A LUMP SUM AS OF THE LAST
BUSINESS DAY IN JANUARY IMMEDIATELY FOLLOWING THE CALENDAR YEAR OF THE
PARTICIPANT’S 409A SEPARATION FROM SERVICE AS DESCRIBED IN SECTION 8.02(B),
ABOVE, PROVIDED THAT THE AGGREGATE VALUE OF ALL OF THE PARTICIPANT’S ACCOUNTS
UNDER THE PLAN (INCLUDING, FOR THIS PURPOSE, “DEFERRED SHARES” AS DEFINED IN THE
EDCP) IS AT LEAST $25,000 AS OF THE DATE OF HIS OR HER 409A SEPARATION FROM
SERVICE.


 


(C) RETIREMENT-ELIGIBLE WITH VALID PAYMENT ELECTION.  IF THE PARTICIPANT IS A
RETIREMENT-ELIGIBLE PARTICIPANT AND HAS MADE A VALID PAYMENT ELECTION, THE
PARTICIPANT’S POST-2004 ACCOUNTS SHALL BE PAID IN ACCORDANCE WITH THE PAYMENT
OPTION ELECTED, AS DESCRIBED IN SECTION 8.02, ABOVE, PROVIDED THAT THE AGGREGATE
VALUE OF ALL OF THE PARTICIPANT’S ACCOUNTS UNDER THE PLAN (INCLUDING, FOR THIS
PURPOSE, “DEFERRED SHARES” AS DEFINED IN THE EDCP) IS AT LEAST $25,000 AS OF THE
DATE OF HIS OR HER 409A SEPARATION FROM SERVICE.


 

For purposes of this Section 8.04, a valid payment election is a payment
election made at least six months before the Participant’s 409A Separation from
Service in a manner prescribed by the Plan Administrator.  If a Participant did
not make a valid payment election for his or her Post-2004 Accounts, the
Participant’s valid payment election shall be his or her valid payment election
for his or her Pre-2005 Accounts, if any.

 


8.06.       VALUATION OF NON-GRANDFATHERED ACCOUNTS.  FOR PURPOSES OF
DETERMINING THE AMOUNT OF ANY PAYMENT OF THE PARTICIPANT’S POST-2004 ACCOUNTS,
THE PARTICIPANT’S POST-2004 ACCOUNTS WILL BE VALUED AS OF THE DATE THE PAYMENT
IS PROCESSED, EXCEPT THAT IF PAYMENT IS REQUIRED UNDER THE TERMS OF THE PLAN TO
BE MADE AS OF THE LAST BUSINESS DAY IN JANUARY OF A PLAN YEAR (FOR EXAMPLE,
PURSUANT TO SECTION 8.02(B)), THE PARTICIPANT’S POST-2004 ACCOUNTS WITH RESPECT
TO SUCH PAYMENT SHALL BE VALUED AS OF SUCH LAST BUSINESS DAY IN JANUARY.  FOR
PURPOSES OF DETERMINING THE AMOUNT OF ANY ANNUAL INSTALLMENT PAYMENT OF THE
PARTICIPANT’S POST-2004 ACCOUNTS, THE

 

24

--------------------------------------------------------------------------------


 


VALUE OF THE PARTICIPANT’S POST-2004 ACCOUNTS ON THE VALUATION DATE SHALL BE
DIVIDED BY THE REMAINING NUMBER OF INSTALLMENTS.  NO ADJUSTMENT SHALL BE MADE TO
THE AMOUNT OF ANY LUMP SUM OR INSTALLMENT AFTER THE VALUATION DATE.


 


8.07.       EFFECT OF REHIRE ON NON-GRANDFATHERED PAYMENTS.  IF A PARTICIPANT
BECOMES ELIGIBLE FOR A PAYMENT OF BENEFITS ON ACCOUNT OF A 409A SEPARATION FROM
SERVICE AND IS REHIRED AS AN EMPLOYEE BEFORE HIS OR HER POST-2004 ACCOUNTS HAVE
BEEN DISTRIBUTED IN FULL, PAYMENTS SHALL BE MADE AS IF THE PARTICIPANT HAD NOT
BEEN REHIRED.  IF THE PARTICIPANT AGAIN BECOMES ELIGIBLE TO MAKE ELECTIVE
DEFERRALS OR RECEIVE COMPANY CONTRIBUTIONS FOLLOWING HIS OR HER REHIRE, THE PLAN
ADMINISTRATOR SHALL ARRANGE SEPARATE ACCOUNTING FOR ELECTIVE DEFERRALS AND
COMPANY CONTRIBUTIONS (AND RELATED EARNINGS, GAINS, OR LOSSES) CREDITED TO THE
PARTICIPANT’S POST-2004 ACCOUNTS FOLLOWING THE PARTICIPANT’S REHIRE, AND THE
PARTICIPANT’S OPPORTUNITY TO MAKE AN INITIAL DISTRIBUTION ELECTION UNDER
SUBSECTION 8.03(A)(2) (ELECTION IN PLAN YEAR BEFORE INITIAL ELIGIBILITY) SHALL
BE DETERMINED WITHOUT REGARD TO THE BENEFITS EARNED UNDER THE PLAN PRIOR TO THE
PARTICIPANT’S REHIRE.

 

25

--------------------------------------------------------------------------------


 


ARTICLE IX. ADMINISTRATION

 


9.01.       AMENDMENT OR TERMINATION.  THIS PLAN MAY BE AMENDED FROM TIME TO
TIME FOR ANY PURPOSE PERMITTED BY LAW OR TERMINATED AT ANY TIME BY WRITTEN
RESOLUTION OF THE BOARD OR THE COMMITTEE, BUT ONLY IF THE COMMITTEE’S ACTION IS
NOT MATERIALLY INCONSISTENT WITH A PRIOR ACTION OF THE BOARD.  THE AUTHORITY TO
AMEND OR TERMINATE THE PLAN SHALL INCLUDE THE AUTHORITY TO AMEND THE PROCEDURE
FOR AMENDING OR TERMINATING THE PLAN AND THE AUTHORITY TO AMEND OR TERMINATE ANY
RELATED INSTRUMENT OR AGREEMENT.

 

9.02.       Responsibilities.

 


(A) THE FOLLOWING PERSONS AND GROUPS OF PERSONS SHALL SEVERALLY HAVE THE
AUTHORITY TO CONTROL AND MANAGE THE OPERATION AND ADMINISTRATION OF THE PLAN AS
HEREIN DELINEATED:


 

(1) THE BOARD,

 

(2) THE COMMITTEE.

 

(3) IBM’S CHIEF HUMAN RESOURCES OFFICER, AND

 

(4) THE PLAN ADMINISTRATOR AND EACH PERSON ON ANY COMMITTEE SERVING AS THE PLAN
ADMINISTRATOR.

 

Each person or group of persons shall be responsible for discharging only the
duties assigned to it by the terms of the Plan.

 


(B) THE BOARD SHALL BE RESPONSIBLE ONLY FOR DESIGNATING THOSE PERSONS WHO WILL
SERVE ON THE COMMITTEE AND FOR APPROVAL OF A RESOLUTION IN ACCORDANCE WITH
SECTION 9.01 TO AMEND OR TERMINATE THE PLAN.


 


(C) THE COMMITTEE MAY, PURSUANT TO A DULY ADOPTED RESOLUTION, DELEGATE TO ANY
OFFICER OR EMPLOYEE OF IBM, OR A COMMITTEE THEREOF AUTHORITY TO CARRY OUT ANY
DECISION, DIRECTIVE, OR RESOLUTION OF THE COMMITTEE. THE COMMITTEE MAY APPOINT
ONE OR MORE EXECUTIVES EMPLOYED BY IBM TO SERVE AS PLAN ADMINISTRATOR OR AS A
COMMITTEE TO FULFILL THE FUNCTION OF PLAN ADMINISTRATOR.


 


(D) IN THE SOLE DISCRETION OF THE PLAN ADMINISTRATOR, THE PLAN ADMINISTRATOR
SHALL HAVE THE FULL POWER AND AUTHORITY TO:


 

(1) PROMULGATE AND ENFORCE SUCH RULES AND REGULATIONS AS SHALL BE DEEMED TO BE
NECESSARY OR APPROPRIATE FOR THE ADMINISTRATION OF THE PLAN;

 

(2) ADOPT ANY AMENDMENTS TO THE PLAN THAT ARE REQUIRED BY LAW;

 

(3) INTERPRET THE PLAN CONSISTENT WITH THE TERMS AND INTENT THEREOF; AND

 

26

--------------------------------------------------------------------------------


 

(4) RESOLVE ANY POSSIBLE AMBIGUITIES, INCONSISTENCIES, AND OMISSIONS.

 

All such determinations and interpretations shall be in accordance with the
terms and intent of the Plan, and the Plan Administrator shall report such
actions to the Committee as the Committee requires.

 


(E) THE COMMITTEE AND THE PLAN ADMINISTRATOR MAY ENGAGE THE SERVICES OF
ACCOUNTANTS, ATTORNEYS, ACTUARIES, INVESTMENT CONSULTANTS, AND SUCH OTHER
PROFESSIONAL PERSONNEL AS ARE DEEMED NECESSARY OR ADVISABLE TO ASSIST THEM IN
FULFILLING THEIR RESPONSIBILITIES UNDER THE PLAN.  THE COMMITTEE, THE PLAN
ADMINISTRATOR, AND THEIR DELEGATES AND ASSISTANTS WILL BE ENTITLED TO ACT ON THE
BASIS OF ALL TABLES, VALUATIONS, CERTIFICATES, OPINIONS, AND REPORTS FURNISHED
BY SUCH PROFESSIONAL PERSONNEL.


 


(F) IBM’S CHIEF HUMAN RESOURCES OFFICER SHALL HAVE THE DISCRETIONARY POWER AND
AUTHORITY TO:


 

(1) APPOINT AND DESIGNATE SUCH IBM EMPLOYEES AS MAY BE NEEDED TO PROVIDE
ADEQUATE STAFF SERVICES TO THE COMMITTEE AND THE PLAN ADMINISTRATOR;

 

(2) ADOPT AND IMPLEMENT CHANGES TO THE PLAN RELATING TO:

 

I.    CONFORMING THE PLAN, TO THE EXTENT HE OR SHE DEEMS APPROPRIATE, TO THE
401(K) PLAN, INCLUDING BUT NOT LIMITED TO THE AUTHORITY TO MAKE CHANGES RELATED
TO MAXIMUM DEFERRAL PERCENTAGES OF PAY, THE AMOUNT OF COMPANY CONTRIBUTIONS, AND
VESTING PROVISIONS;

 

II.   THE FORM AND TIMING OF DISTRIBUTIONS AVAILABLE UNDER THE PLAN, INCLUDING
THE PROCEDURES FOR DISTRIBUTION ELECTIONS AND RULES REGARDING DEFAULT
DISTRIBUTIONS;

 

III.  DEFERRAL ELECTIONS, INCLUDING THE MANNER AND TIMING OF SUCH ELECTIONS;

 

IV.  THE INTEGRATION OF OTHER DEFERRED COMPENSATION LIABILITIES RELATING TO
NEWLY HIRED OR ACQUIRED EMPLOYEES, AND

 

V.   ANY PLAN ADMINISTRATION RULES THAT ARE CONSISTENT WITH THE INTENT OF THE
PLAN AND DO NOT MATERIALLY CHANGE THE COMPANY’S LIABILITY.

 

27

--------------------------------------------------------------------------------


 

ARTICLE X. GENERAL PROVISIONS

 

10.01.     Funding.

 


(A) ALL AMOUNTS PAYABLE IN ACCORDANCE WITH THIS PLAN SHALL CONSTITUTE A GENERAL
UNSECURED OBLIGATION OF THE COMPANY.  SUCH AMOUNTS, AS WELL AS ANY
ADMINISTRATIVE COSTS RELATING TO THE PLAN, SHALL BE PAID OUT OF THE GENERAL
ASSETS OF THE COMPANY.  IN THE SOLE DISCRETION OF THE COMMITTEE, A PARTICIPANT’S
ACCOUNTS UNDER THE PLAN MAY BE REDUCED TO REFLECT ALLOCABLE ADMINISTRATIVE
EXPENSES.


 


(B) NEITHER THE COMPANY NOR THE COMMITTEE GUARANTEES THE INVESTMENT ALTERNATIVES
AVAILABLE UNDER THE PLAN IN ANY MANNER AGAINST LOSS OR DEPRECIATION.


 

10.02.     No Contract of Employment.  Nothing herein contained shall be deemed
to give any employee the right to be retained in the service of the Company or
an affiliate or to interfere with the right of the Company or an affiliate to
discharge any employee at any time without regard to the effect that such
discharge may have upon the employee under the Plan.  Nothing appearing in or
done pursuant to the Plan shall be held or construed to create a contract of
employment with the Company, to obligate the Company to continue the services of
any employee, or to affect or modify any employee’s terms of employment in any
way or to give any person any legal or equitable right or interest in the Plan
or any part thereof or distribution therefrom or against the Company except as
expressly provided herein.

 

10.03.     Facility of Payment.  In the event the Plan Administrator determines
that any Participant or Beneficiary receiving or entitled to receive benefits
under the Plan is incompetent to care for his or her affairs and in the absence
of the appointment of a legal guardian of the property of the incompetent,
benefit payments due under the Plan (unless prior claim thereto has been made by
a duly qualified guardian, committee, or other legal representative) may be made
to the spouse, parent, brother or sister, or other person, including a hospital
or other institution, deemed by the Plan Administrator to have incurred or to be
liable for expenses on behalf of such incompetent.  In the absence of the
appointment of a legal guardian of the property of a minor, any minor’s share of
benefits payable under the Plan may be paid to such adult or adults as in the
opinion of the Plan Administrator have assumed the custody and principal support
of such minor.  The Plan Administrator, however, in its sole discretion, may
require that a legal guardian for the property of such incompetent or minor be
appointed before authorizing the payment of benefits in such situation.  Benefit
payments made under the Plan in accordance with determinations of the Plan
Administrator pursuant to this Section 10.03 shall be a complete discharge of
any obligation arising under the Plan with respect to such benefit payments.

 

28

--------------------------------------------------------------------------------


 

10.04.     Withholding Taxes. The Plan Administrator shall have the right to
withhold all applicable taxes or other payments from benefits hereunder and to
report information to government agencies when required to do so by law.

 

10.05.     Nonalienation.  No benefits payable under the Plan shall be subject
to alienation, sale, transfer, assignment, pledge, attachment, garnishment,
lien, levy, or like encumbrance.  No benefit under the Plan shall in any manner
be liable for or subject to the debts or liabilities of any person entitled to
benefits under the Plan. On and after the Effective Date, compliance with any
domestic relations order relating to a Participant’s Account that the Plan
Administrator determines must be complied with under applicable law shall not be
considered a violation of this provision; provided, however, that an
administrative fee determined by the Plan Administrator shall be deducted from
any Participant’s Account that is subject to a domestic relations order.

 

10.06.     Administration.  All decisions, determinations, or interpretations
the Board, the Committee, the Plan Administrator, the Company, or any member,
officer or employee thereof are authorized to make under the Plan (including the
delegation of any authority hereunder to another party) shall be made in that
party’s sole discretion and shall be final, binding, and conclusive on all
interested persons.

 

10.07.     Construction.  All rights hereunder shall be governed by and
construed in accordance with federal law and, to the extent not preempted by
federal law, the laws of the State of New York without regarding to the choice
of law rules of any jurisdiction.

 

29

--------------------------------------------------------------------------------


 

ARTICLE XI. CLAIMS PROCEDURE

 

If a Participant or Beneficiary believes he or she is entitled to have received
benefits but has not received them, the Participant or Beneficiary must accept
any payment made under the Plan and make prompt and reasonable, good faith
efforts to collect the remaining portion of the payment, as determined under
Treas. Reg. § 1.409A-3(g).  For this purpose (and as determined under such
regulation), efforts to collect the payment will be presumed not to be prompt,
reasonable, good faith efforts, unless the Participant or Beneficiary provides
notice to the Plan Administrator within 90 days of the latest date upon which
the payment could have been timely made in accordance with the terms of the Plan
and the regulations under Code Section 409A, and unless, if not paid, the
Participant or Beneficiary takes further enforcement measures within 180 days
after such latest date.  In addition, a Participant or Beneficiary must exhaust
any other claims procedures established by the Plan Administrator before
initiating litigation.

 

30

--------------------------------------------------------------------------------


 

Appendix A

 

IBM EXECUTIVE DEFERRED COMPENSATION PLAN

 

Amended and Restated Effective January 1, 2000

Incorporating Amendments Effective Through January 1, 2008

 

--------------------------------------------------------------------------------


 

Appendix A

 

INTRODUCTION

 

A.            Name of Plan and Purpose.  The IBM Executive Deferred Compensation
Plan has been authorized by the Board of Directors of International Business
Machines to be applicable effective on and after January 1, 1995.  The purpose
of this Plan is to attract and retain executives by providing a means for making
compensation deferrals and matching company contributions for those employees
eligible to participate in the Savings Plan (as defined in Article 1) with
respect to whom compensation deferrals and company contributions under the
Savings Plan are or would be limited by application of the limitations imposed
on qualified plans by Sections 401(a)(17), 401(a)(30), and 415 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

B.            Legal Status.  This Plan is intended to constitute an unfunded
deferred compensation plan for a select group of management or highly
compensated employees under Sections 201(2), 301(a)(2), 401(a)(1), and
4021(b)(6) of the Employee Retirement Income Security Act of 1974, as amended. 
All benefits payable under the Plan shall be paid out of the general assets of
the Company.

 

C.            Restatement.  The Plan is amended and restated herein effective as
of January 1, 2000, incorporating amendments effective through January 1, 2008. 
The Plan is superseded, effective January 1, 2008, by the IBM Excess 401(k) Plus
Plan (the “Excess Plan”), except as provided in Paragraph D, below, with respect
to Grandfathered Amounts and Deferred Shares and as otherwise provided in the
text of the Plan.

 

D.            Section 409A.

 


(1)           GRANDFATHERED AMOUNTS.  BENEFITS EARNED AND VESTED UNDER THE PLAN
BEFORE JANUARY 1, 2005, AS ADJUSTED FOR EARNINGS, GAINS, OR LOSSES ON THOSE
BENEFITS (“GRANDFATHERED AMOUNTS”) ARE TREATED AS GRANDFATHERED FOR PURPOSES OF
SECTION 409A OF THE CODE.  GRANDFATHERED AMOUNTS (INCLUDING GRANDFATHERED
AMOUNTS ATTRIBUTABLE TO DEFERRED SHARES) ARE SUBJECT TO THE TERMS OF THE PLAN IN
EFFECT ON OCTOBER 3, 2004, EXCEPT TO THE EXTENT SUCH TERMS HAVE BEEN OR ARE
HEREAFTER AMENDED IN A MANNER THAT DOES NOT CONSTITUTE A “MATERIAL
MODIFICATION,” AS DETERMINED UNDER SECTION 409A OF THE CODE.  AN AMENDMENT
DESCRIBED IN THE PRECEDING SENTENCE MAY BE ACCOMPLISHED THROUGH AN AMENDMENT TO
THIS PLAN DOCUMENT AND/OR THROUGH AN AMENDMENT TO THE EXCESS PLAN (OR ANY
SUCCESSOR PLAN) DOCUMENT.  FOR RECORDKEEPING PURPOSES, GRANDFATHERED AMOUNTS
SHALL BE ACCOUNTED FOR SEPARATELY.


 


(2)           NON-GRANDFATHERED AMOUNTS.  WITH RESPECT TO BENEFITS EARNED UNDER
THE PLAN OTHER THAN GRANDFATHERED AMOUNTS DESCRIBED IN PARAGRAPH D(1) ABOVE
(“NON-GRANDFATHERED AMOUNTS”), THE PLAN IS INTENDED, AND SHALL BE CONSTRUED, TO
COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE:

 

1

--------------------------------------------------------------------------------


 

(A)          ON AND AFTER JANUARY 1, 2005, AND BEFORE JANUARY 1, 2008, THE PLAN
WAS OPERATED IN GOOD FAITH COMPLIANCE WITH THE REQUIREMENTS OF SECTION 409A OF
THE CODE WITH RESPECT TO NON-GRANDFATHERED AMOUNTS.  IN THIS RESPECT, (I) THE
TIMING OF DEFERRAL ELECTIONS WAS MODIFIED AS DESCRIBED IN ARTICLES 2.02(B) AND
2.02(F), (II) THE APPLICATION OF DEFERRAL ELECTIONS WAS MODIFIED AS DESCRIBED IN
ARTICLE 3.01, AND (III) DISTRIBUTION RULES WERE MODIFIED AS DESCRIBED IN
ARTICLE 5.04.  IN ADDITION, ANY PAYMENT MADE DURING THIS PERIOD THAT WAS
CONTINGENT UPON A “TERMINATION OF EMPLOYMENT” OR “RETIREMENT,” WAS CONTINGENT
UPON A “SEPARATION FROM SERVICE” (AS DEFINED IN ACCORDANCE WITH A GOOD FAITH,
REASONABLE INTERPRETATION OF SECTION 409A OF THE CODE).

 

(B)           ON AND AFTER JANUARY 1, 2008:

 

(I)           NON-GRANDFATHERED AMOUNTS THAT ARE NOT ATTRIBUTABLE TO DEFERRED
SHARES SHALL BE DISTRIBUTED IN ACCORDANCE WITH THE PROVISIONS OF THE EXCESS PLAN
(OR ANY SUCCESSOR PLAN).

 

(II)          NON-GRANDFATHERED AMOUNTS THAT ARE ATTRIBUTABLE TO DEFERRED SHARES
SHALL BE DISTRIBUTED IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 9 OF THIS
PLAN.

 

Notwithstanding anything to the contrary in this Paragraph D, in no event shall
the Company, its officers, directors, employees, parents, subsidiaries, or
affiliates be liable for any additional tax, interest, or penalty incurred by a
Participant or Beneficiary as a result of the Plan’s failure to satisfy the
requirements of Section 409A of the Code, or as a result of the Plan’s failure
to satisfy any other applicable requirements for the deferral of tax.

 

2

--------------------------------------------------------------------------------


 

Appendix A

 

IBM EXECUTIVE DEFERRED COMPENSATION PLAN

 

TABLE OF CONTENTS

 

 

 

Page(s)

 

 

 

ARTICLE 1.

DEFINITIONS

1

 

 

 

ARTICLE 2.

PARTICIPATION

4

 

 

 

2.01

ELIGIBILITY

4

2.02

PARTICIPATION

4

2.03

APPLICATION OF THIS ARTICLE AFTER 2007

5

 

 

 

ARTICLE 3.

CONTRIBUTIONS

6

 

 

 

3.01

AMOUNT OF DEFERRAL CONTRIBUTIONS

6

3.02

MATCHING CONTRIBUTIONS

7

3.03

ADDITIONAL COMPANY CONTRIBUTIONS

7

3.04

INVESTMENT OF ACCOUNTS

7

3.05

VESTING OF ACCOUNTS

8

3.06

INDIVIDUAL ACCOUNTS

8

3.07

DEFERRAL OF RSUS OR PERFORMANCE SHARE UNITS

8

3.08

APPLICATION OF THIS ARTICLE AFTER 2007

8

 

 

 

ARTICLE 4.

INVESTMENT OF DEFERRALS AND DEFERRAL ACCOUNTS

10

 

 

 

4.01

DEEMED SAVINGS PLAN INVESTMENTS; PARTICIPANT CONTROL

10

4.02

CHANGE OF INVESTMENT SELECTION ON FUTURE DEFERRALS

10

4.03

CHANGE OF INVESTMENT SELECTION ON EXISTING DEFERRAL ACCOUNTS

10

4.04

APPLICATION OF THIS ARTICLE AFTER 2007

11

 

 

 

ARTICLE 5.

PAYMENT OF ACCOUNTS

12

 

 

 

5.01

COMMENCEMENT OF DEFERRAL PAYMENTS

12

5.02

METHOD OF PAYMENT

12

5.03

DESIGNATION OF BENEFICIARY

13

5.04

DISTRIBUTIONS TO SPECIFIED EMPLOYEES

13

5.05

APPLICATION OF THIS ARTICLE AFTER 2007

14

 

 

 

ARTICLE 6.

GENERAL PROVISIONS

15

 

 

 

6.01

FUNDING

15

6.02

NO CONTRACT OF EMPLOYMENT

15

6.03

FACILITY OF PAYMENT

16

6.04

WITHHOLDING TAXES

16

6.05

NONALIENATION

16

6.06

ADMINISTRATION

16

6.07

CONSTRUCTION

17

6.08

APPLICATION OF THIS ARTICLE AFTER 2007

17

 

 

 

ARTICLE 7.

MANAGEMENT AND ADMINISTRATION

18

 

 

 

7.01

AMENDMENT OR TERMINATION

18

7.02

RESPONSIBILITIES

18

7.03

APPLICATION OF THIS ARTICLE AFTER 2007

20

 

 

 

ARTICLE 8.

CLAIMS PROCEDURE

21

 

 

 

ARTICLE 9.

PAYMENT OF NON-GRANDFATHERED DEFERRED SHARES ON OR AFTER JANUARY 1, 2008

22

 

 

 

9.01

PURPOSE

22

 

i

--------------------------------------------------------------------------------


 

9.02

DEFINITIONS

22

9.03

PAYMENT UPON DEATH

22

9.04

FORM OF PAYMENT FOR AMOUNTS PAID UPON A 409A SEPARATION FROM SERVICE

23

9.05

ELECTING AND CHANGING PAYMENT OPTIONS

23

9.06

PAYMENT OF NG DEFERRED SHARES UPON A 409A SEPARATION FROM SERVICE

25

9.07

SPECIAL RULES FOR PAYMENT OF NG DEFERRED SHARES UPON A 409A SEPARATION FROM

25

SERVICE IN FIRST QUARTER OF 2008

 

 

ii

--------------------------------------------------------------------------------



 


APPENDIX A


 


ARTICLE 1.   DEFINITIONS


 

The following words and phrases as used herein have the following meanings
unless a different meaning is required by the context:

 


1.01         “ACCOUNTS” SHALL MEAN THE COMPANY ACCOUNT AND THE DEFERRAL ACCOUNT.


 


1.02         “BENEFICIARY” SHALL MEAN A PERSON OTHER THAN A PARTICIPANT WHO IS
DESIGNATED BY A PARTICIPANT OR BY THE TERMS OF THE PLAN TO RECEIVE A BENEFIT
UNDER THE PLAN BY REASON OF THE DEATH OF THE PARTICIPANT.


 


1.03         “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF IBM.


 


1.04         “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
FROM TIME TO TIME.  ALL CITATIONS TO SECTIONS OF THE CODE ARE TO SUCH SECTIONS
AS THEY MAY FROM TIME TO TIME BE AMENDED OR RENUMBERED.


 


1.05         “COMMITTEE” SHALL MEAN THE EXECUTIVE COMPENSATION AND MANAGEMENT
RESOURCES COMMITTEE (“ECMRC”) APPOINTED BY THE BOARD OR ANY OTHER PERSON OR
COMMITTEE THAT THE ECMRC HAS DELEGATED ITS RESPONSIBILITIES TO UNDER THE PLAN.


 


1.06         “COMPANY” SHALL MEAN INTERNATIONAL BUSINESS MACHINES CORPORATION
(“IBM”), A NEW YORK CORPORATION HAVING ITS PRINCIPAL PLACE OF BUSINESS AT
ARMONK, NEW YORK, AND ITS DOMESTIC SUBSIDIARIES, EXCLUDING FOREIGN BRANCHES OF
THE COMPANY EXCEPT AS MAY BE OTHERWISE PROVIDED IN THESE ARTICLES.


 


1.07         “COMPANY ACCOUNT” SHALL MEAN, WITH RESPECT TO A PARTICIPANT, ALL
AMOUNTS CREDITED TO THE PARTICIPANT UNDER ARTICLES 3.02, 3.03, AND 3.07, AND
EARNINGS, GAINS, OR LOSSES ON THOSE AMOUNTS PURSUANT TO ARTICLE 3.04.


 


1.08         “COMPANY CONTRIBUTIONS” SHALL MEAN THE AMOUNT CREDITED TO A
PARTICIPANT UNDER ARTICLES 3.02 AND 3.03.


 


1.09         “COMPENSATION” SHALL MEAN THE PARTICIPANT’S SALARY AND ANNUAL
INCENTIVE PAYMENT FOR A CALENDAR YEAR WHICH WOULD BE PAYABLE TO A PARTICIPANT
FOR SERVICES RENDERED TO THE COMPANY AFTER THE PARTICIPANT IS NO LONGER ABLE TO
ACTIVELY PARTICIPATE IN THE SAVINGS PLAN, OR WOULD HAVE BEEN UNABLE TO ACTIVELY
PARTICIPATE IN THE SAVINGS PLAN IF THE PARTICIPANT WAS NOT AN ACTIVE PARTICIPANT
IN THE SAVINGS PLAN, DURING THE CALENDAR YEAR BY REASON OF CODE
SECTION 401(A)(17) OR CODE SECTION 401(A)(30).  A PARTICIPANT’S COMPENSATION
WILL BE DETERMINED WITHOUT REGARD TO A PARTICIPANT’S ELECTION TO MAKE
COMPENSATION REDUCTION CONTRIBUTIONS UNDER THE SAVINGS PLAN, OR UNDER A
CAFETERIA PLAN PURSUANT TO CODE SECTION 125, OR TO MAKE DEFERRALS UNDER THIS
PLAN.  COMPENSATION SHALL ALSO INCLUDE, SOLELY FOR PURPOSES OF ARTICLE 3.07, THE
AMOUNT OF ANY RSUS OR PERFORMANCE SHARE UNITS THAT ARE DETERMINED TO BE ELIGIBLE
FOR DEFERRAL IN ACCORDANCE WITH ARTICLE 3.07.

 

1

--------------------------------------------------------------------------------


 


1.10         “DCP PARTICIPANT” SHALL MEAN A PARTICIPANT WHO, FOR A CALENDAR
YEAR, WAS OFFERED THE OPPORTUNITY BY THE COMPANY TO DEFER UP TO 100% OF HIS OR
HER ANNUAL INCENTIVE PAYMENT PAYABLE FOR THAT CALENDAR YEAR.


 


1.11         “DEFERRAL ACCOUNT” SHALL MEAN, WITH RESPECT TO A PARTICIPANT, THE
PARTICIPANT’S ACCOUNT BALANCE UNDER THE DEFERRED COMPENSATION PLAN THAT HAS BEEN
TRANSFERRED TO THIS PLAN, ALL AMOUNTS CREDITED TO A PARTICIPANT UNDER
ARTICLE 3.01 AND EARNINGS, GAINS, OR LOSSES ON THOSE AMOUNTS PURSUANT TO
ARTICLE 3.04.


 


1.12         “DEFERRAL ELECTION AGREEMENT” SHALL MEAN THE AGREEMENT ENTERED INTO
BY THE PARTICIPANT PURSUANT TO ARTICLE 2.02 UNDER WHICH HE OR SHE ELECTS TO
DEFER A PORTION OF HIS OR HER COMPENSATION UNDER THIS PLAN.


 


1.13         “DEFERRALS” SHALL MEAN THE AMOUNT CREDITED TO A PARTICIPANT UNDER
ARTICLE 3.01.


 


1.14         “DEFERRED COMPENSATION PLAN” SHALL MEAN THE INCENTIVE COMPENSATION
DEFERRAL PROGRAM ESTABLISHED BY IBM IN NOVEMBER 1993.


 


1.15         “DEFERRED SHARES” MEANS A CREDIT TO A PARTICIPANT’S COMPANY ACCOUNT
AS DESCRIBED IN ARTICLE 3.07.


 


1.16         “DOMESTIC SUBSIDIARY” SHALL MEAN A SUBSIDIARY ORGANIZED AND
EXISTING UNDER THE LAWS OF THE UNITED STATES OR ANY STATE, TERRITORY, OR
POSSESSION THEREOF; PROVIDED HOWEVER, THAT THE PLAN SHALL NOT BE DEEMED TO COVER
THE EMPLOYEES OF ANY DOMESTIC SUBSIDIARY UNLESS AUTHORIZED BY THE COMPANY’S
CHIEF HUMAN RESOURCES OFFICER.


 


1.17         “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED FROM TIME TO TIME.


 


1.18         “EFFECTIVE DATE” SHALL MEAN JANUARY 1, 1995.


 


1.19         “ELIGIBLE EMPLOYEE” SHALL MEAN, FOR A CALENDAR YEAR, A DOMESTIC
EXECUTIVE EMPLOYEE OF THE COMPANY.


 


1.20         “EXCESS PLAN” SHALL MEAN THE IBM EXCESS 401(K) PLUS PLAN, EFFECTIVE
AS OF JANUARY 1, 2008, AS AMENDED FROM TIME TO TIME.


 


1.21         “GRANDFATHERED AMOUNTS” HAS THE MEANING PROVIDED IN PARAGRAPH
D(1) OF THE INTRODUCTION TO THIS PLAN.


 


1.22         “IBM” SHALL MEAN INTERNATIONAL BUSINESS MACHINES CORPORATION, ANY
PREDECESSOR, OR ANY SUCCESSOR BY MERGER, PURCHASE, OR OTHERWISE.


 


1.23         “NON-GRANDFATHERED AMOUNTS” HAS THE MEANING PROVIDED IN PARAGRAPH
D(2) OF THE INTRODUCTION TO THIS PLAN.

 

2

--------------------------------------------------------------------------------


 


1.24         “PARTICIPANT” SHALL MEAN EACH ELIGIBLE EMPLOYEE WHO HAS MADE THE
ELECTION DESCRIBED IN ARTICLE 2.02(A) OR 3.07, WHO IS CREDITED WITH AN AMOUNT
UNDER ARTICLE 3.03, OR WHOSE ACCOUNT BALANCE UNDER THE DEFERRED COMPENSATION
PLAN HAS BEEN TRANSFERRED TO THE EMPLOYEE’S DEFERRAL ACCOUNT UNDER THIS PLAN.


 


1.25         “PLAN” SHALL MEAN THIS IBM EXECUTIVE DEFERRED COMPENSATION PLAN, AS
NOW IN EFFECT OR AS HEREAFTER AMENDED.


 


1.26         “PLAN ADMINISTRATOR” SHALL MEAN A PERSON OR A COMMITTEE APPOINTED
PURSUANT TO ARTICLE 7 WHICH SHALL BE RESPONSIBLE FOR REPORTING, RECORDKEEPING,
AND RELATED ADMINISTRATIVE REQUIREMENTS.  IF APPOINTED AS A COMMITTEE, ANY ONE
OF THE MEMBERS OF THE COMMITTEE MAY ACT INDIVIDUALLY ON BEHALF OF THE COMMITTEE
TO FULFILL THE COMMITTEE’S DUTIES.  AS OF THE EFFECTIVE DATE, THE DIRECTOR OF
EXECUTIVE COMPENSATION HAS BEEN APPOINTED AS THE PLAN ADMINISTRATOR.


 


1.27         “PLAN YEAR” SHALL MEAN THE CALENDAR YEAR WITH THE FIRST PLAN YEAR
COMMENCING ON JANUARY 1, 1995.


 


1.28         “PSU” SHALL MEAN A PERFORMANCE SHARE UNIT PAYABLE UNDER AN AWARD
GRANTED UNDER A COMPANY LONG-TERM PERFORMANCE PLAN.


 


1.29         “RSU” SHALL MEAN A RESTRICTED STOCK UNIT PAYABLE UNDER AN AWARD
GRANTED UNDER A COMPANY LONG-TERM PERFORMANCE PLAN.


 


1.30         “SAVINGS PLAN” SHALL MEAN THE IBM TDSP 401(K) PLAN BEFORE
OCTOBER 1, 2002, THE IBM SAVINGS PLAN ON OR AFTER OCTOBER 1, 2002 AND BEFORE
JANUARY 1, 2008, AND THE IBM 401(K) PLUS PLAN ON OR AFTER JANUARY 1, 2008, EACH
AS AMENDED FROM TIME TO TIME.


 


1.31         “SUBSIDIARY” SHALL MEAN A CORPORATION OR OTHER FORM OF BUSINESS
ORGANIZATION THE MAJORITY INTEREST OF WHICH IS OWNED, DIRECTLY OR INDIRECTLY, BY
THE COMPANY.

 

3

--------------------------------------------------------------------------------


 


ARTICLE 2.   PARTICIPATION


 


2.01         ELIGIBILITY


 

Eligibility is limited, except as provided below, to U.S. executive level
Eligible Employees of IBM and selected Domestic Subsidiaries whose rate of
annual Compensation (defined as salary and annual incentive rate) is $150,000 or
more for calendar year 1995 (adjusted periodically thereafter based on industry
trends and government guidelines), or who are members of the Company’s Senior
Management Group regardless of rate of annual Compensation.   For this purpose,
the defining of “selected Domestic Subsidiaries”, the “executive level” and
“Senior Management Group”, as well as the ability to change the rate of annual
Compensation threshold are delegated to the chief human resources officer of the
Company in his or her sole discretion and are subject to change. 
Notwithstanding the above, non-U.S. executives designated by the chief human
resources officer are eligible to elect to defer PSUs and RSUs under this Plan. 
The Committee shall notify employees of their eligibility for participation in
the Plan as soon as practicable after the chief human resources officer has made
its determination that such employees qualify as Eligible Employees for a
calendar year.

 


2.02         PARTICIPATION


 

(A)         NO LATER THAN THE END OF THE CALENDAR YEAR IMMEDIATELY PRECEDING THE
FIRST DAY OF THE CALENDAR YEAR DURING WHICH AN ELIGIBLE EMPLOYEE DESIRES TO HAVE
CONTRIBUTIONS CREDITED ON HIS OR HER BEHALF PURSUANT TO ARTICLE 3.01, AN
ELIGIBLE EMPLOYEE MUST EXECUTE A DEFERRAL ELECTION AGREEMENT AUTHORIZING
DEFERRALS UNDER THIS PLAN FOR SUCH YEAR IN ACCORDANCE WITH THE PROVISIONS OF
ARTICLE 3.01.

 

(B)        IF AN ELIGIBLE EMPLOYEE BECOMES AN EMPLOYEE OF THE COMPANY DURING A
CALENDAR YEAR, HE OR SHE MAY EXECUTE A DEFERRAL ELECTION AGREEMENT AS SOON AS
PRACTICAL AFTER HIS OR HER DATE OF HIRE.  EFFECTIVE JANUARY 1, 2005, A NEW
ELIGIBLE EMPLOYEE MAY EXECUTE A DEFERRAL ELECTION AGREEMENT WITHIN 30 DAYS AFTER
BECOMING ELIGIBLE.  THE DEFERRAL ELECTION AGREEMENT SHALL APPLY TO COMPENSATION
EARNED BY THE ELIGIBLE EMPLOYEE IN THE PAYROLL PERIODS BEGINNING AFTER SUCH
AGREEMENT IS SUBMITTED TO THE COMMITTEE.

 

(C)         EACH DEFERRAL ELECTION AGREEMENT UNDER THE PLAN SHALL BE IRREVOCABLE
FOR THE CALENDAR YEAR TO WHICH IT RELATES.

 

(D)        IRRESPECTIVE OF WHETHER AN EMPLOYEE HAS MADE THE ELECTION DESCRIBED
ABOVE, ANY EMPLOYEE WHO HAS BEEN SELECTED BY THE COMMITTEE TO HAVE COMPANY
CONTRIBUTIONS CREDITED ON HIS OR HER BEHALF PURSUANT TO ARTICLE 3.03 SHALL BE A
PARTICIPANT.

 

(E)         AS A CONDITION TO PARTICIPATION IN THE PLAN, A PARTICIPANT MAY ALSO
BE REQUIRED BY THE COMMITTEE TO PROVIDE SUCH OTHER INFORMATION AS THE COMMITTEE
MAY DEEM NECESSARY TO PROPERLY ADMINISTER THE PLAN.

 

4

--------------------------------------------------------------------------------


 

(F)            A DCP PARTICIPANT’S DEFERRAL ELECTION AGREEMENT WITH RESPECT TO
HIS OR HER ANNUAL INCENTIVE PAYMENT FOR CALENDAR YEAR 2005 MUST BE MADE ON OR
BEFORE JUNE 30, 2005 (IN COMPLIANCE WITH THE RULE FOR PERFORMANCE PAY UNDER
SECTION 409A OF THE CODE).  A DCP PARTICIPANT’S DEFERRAL ELECTION AGREEMENT WITH
RESPECT TO HIS OR HER ANNUAL INCENTIVE PAYMENT FOR A CALENDAR YEAR THAT BEGINS
AFTER DECEMBER 31, 2005 MUST BE MADE BEFORE THE BEGINNING OF SUCH CALENDAR YEAR.

 


2.03         APPLICATION OF THIS ARTICLE AFTER 2007


 

This Article 2 shall cease to apply after December 31, 2007.  An individual who
was not a Participant on December 31, 2007, shall not become a Participant after
that date.  Each individual who was a Participant on December 31, 2007, ceased
to be a Participant on that date except to the extent that, on that date,
Grandfathered Amounts and/or Deferred Shares were credited to the individual’s
Account.

 

5

--------------------------------------------------------------------------------


 


ARTICLE 3.  CONTRIBUTIONS


 


3.01         AMOUNT OF DEFERRAL CONTRIBUTIONS


 

For each payroll period that an Eligible Employee has Compensation beginning on
or after the effective date of an Eligible Employee’s Deferral Election
Agreement, his or her Deferral Account shall be credited with an amount of
Deferrals.  The amount of Deferrals shall be equal to the designated percentage
of Compensation elected by the Participant in his or her Deferral Election
Agreement.  Under the Deferral Election Agreement, the Eligible Employee may
elect to forego receipt of amounts equivalent to 1%, 2%, 3%, 4%, 5%, 6%, 7%, 8%,
9%, 10%, 11%, 12%, 13%, 14% or 15% (or, effective January 1, 2002, up to 80% in
1% increments) of the Employee’s Compensation (other than his or her annual
incentive payment) for each pay period during which the election is in effect,
and in the event an Eligible Employee is a DCP Participant for the calendar
year, he or she may defer up to 100% of his or her annual incentive payment for
the calendar year (provided that, effective January 1, 2007, if the individual
is not an Eligible Employee at the beginning of such calendar year, the maximum
percentage of his or her annual incentive payment for the calendar year that may
be deferred shall be limited, as applicable, in accordance with the following
rules: if the individual became an Eligible Employee and submitted a Deferral
Election Agreement during the period of January 1-February 15 of the calendar
year, the maximum percentage is 79%; if the individual became an Eligible
Employee and submitted a Deferral Election Agreement during the period of
February 16-May 15 of the calendar year, the maximum percentage is  62%; if the
individual became an Eligible Employee and submitted a Deferral Election
Agreement during the period from May 16-August 15 of the calendar year, the
maximum percentage is 46%; and if the individual became an Eligible Employee
after August 16 of the calendar year, then no annual incentive may be deferred
for the calendar year).  In addition, any Company officer who is subject to
162(m) of the Internal Revenue Code may defer up to 100% of his or her salary.
For calendar years 2006 and 2007, any portion of an Eligible Employee’s annual
incentive payment that is a deal team or other transactional payment under the
Engagement Team Bonus Plan, the Global Dealmaker Plan, or the Managing Directors
Incentive Plan is not eligible for deferral.

 

Deferrals under this Article 3.01 shall commence for payroll periods for a
calendar year at such time as the Participant may no longer actively participate
in the Savings Plan for the calendar year (or would have been unable to actively
participate in the Savings Plan if the Participant was an active participant in
the Savings Plan for the calendar year) by reason of Code Section 401(a)(17) or
Code Section 401(a)(30) and has Compensation.  No Deferrals may be made
hereunder prior to such time, except for the deferral of a DCP Participant’s
annual incentive payment. On and after January 1, 2007, if a Participant takes a
hardship withdrawal under the Savings Plan, Deferrals under this Article 3.01
will be cancelled for the remainder of the calendar year in which the hardship
was taken.

 

6

--------------------------------------------------------------------------------


 


3.02         MATCHING CONTRIBUTIONS


 

Effective before January 1, 2005, the amount of Company Matching Contributions
credited to a Participant for each payroll period shall be equal to 50% of the
Participant’s Deferrals for the payroll period; provided however, that no
Company Matching Contributions will be made for a Participant’s Deferrals in
excess of 6% of the Participant’s Compensation for that payroll period.  Company
Matching Contributions will be made in units of IBM Stock with no right to
transfer such units, except as otherwise provided in this Plan.

 

Effective January 1, 2005, the amount of Company Matching Contributions credited
to a Participant who is not a 401(k) Pension Program Participant (as defined in
the Savings Plan) for each payroll period shall be equal to 50% of such
Participant’s Deferrals for the payroll period and, effective January 1, 2005,
the amount of Company Matching Contributions credited to a Participant who is a
401(k) Pension Program Participant shall be equal to 100% of such Participant’s
Deferrals for the payroll period; provided, however, that in neither case shall
Company Matching Contributions be made for a Participant’s Deferrals in excess
of 6% of the Participant’s Compensation for that payroll period.  Company
Matching Contributions will be made in units of IBM Stock with no right to
transfer such units, except as otherwise provided in this Plan.  No Company
Matching Contributions shall be made to a Participant who is a 401(k) Pension
Program Participant unless such Participant has, on or before the last day of
the payroll period to which such Company Matching Contributions relate, attained
his Program Eligibility Date (as defined in the Savings Plan).

 


3.03         ADDITIONAL COMPANY CONTRIBUTIONS


 

On behalf of any Participant, or any Eligible Employee who is not otherwise a
Participant for a particular calendar year, IBM may make any award under this
Plan, including an additional amount of Company Matching Contributions or other
Company Contributions, in accordance with the terms of the agreement evidencing
such award, and the terms of this Plan to the extent not inconsistent with the
terms of the agreement.

 


3.04         INVESTMENT OF ACCOUNTS


 

A Participant’s Deferral Account shall be treated as if the Participant had
invested it in certain Savings Plan investment funds in accordance with ARTICLE
4.  Except as provided in Article 3.07 (regarding Deferred Shares), a
Participant’s Company Account shall be treated as if it had been invested in the
IBM Stock Fund under the Savings Plan; provided however, that in the event a
Participant retires from the Company and does not elect to have the entire
amount of his or her Accounts then paid to him or her, any amounts credited to
the Participant’s Company Account after retirement will be treated as if they
were transferred to the Participant’s Deferral Account for purposes of this
Article 3.04 and Article 4.

 

7

--------------------------------------------------------------------------------


 


3.05         VESTING OF ACCOUNTS


 

A Participant always shall be fully vested in his or her Accounts, except as
specified in an agreement between IBM and a Participant with respect to an award
of additional Company Contributions.

 


3.06         INDIVIDUAL ACCOUNTS


 

The Committee shall maintain, or cause to be maintained, records showing the
individual balances of each Participant’s Accounts.  Periodically, each
Participant shall be furnished with a statement setting forth the value of his
or her Accounts.

 


3.07         DEFERRAL OF RSUS OR PERFORMANCE SHARE UNITS


 

A Participant may also elect, on a form provided by the Company, to defer as
Deferred Shares the amount of any RSUs or PSUs that are determined by the
Company to be eligible for deferral under this Plan, at the time such RSU or PSU
would otherwise be paid to the Participant.  For Deferrals prior to January 1,
2006, such election must be made at the time specified by the Plan Administrator
and prior to the end of the vesting period of the PSUs and the RSUs.  On and
after January 1, 2006, an election to defer RSUs must be made no later than 30
days after the date of the grant of such RSUs, and an election to defer PSUs
must be made no later than six months prior to the end of the performance period
to which the PSUs relate.  Notwithstanding the above, for all Non-U.S.
executives who are eligible to defer RSUs or PSUs under this Plan, an election
to defer any RSUs or PSU, must be made prior to the end of the applicable
vesting or performance period. The amount of Deferred Shares shall be determined
under the terms of the applicable award and the Participant’s deferral election
and shall be credited to the Participant’s Company Account as units of IBM
stock, with no right to transfer such units.  No Company Matching Contributions
shall be credited for any amounts deferred under this Article of the Plan.

 


3.08         APPLICATION OF THIS ARTICLE AFTER 2007


 

After December 31, 2007:

 

(A)           DEFERRALS WITH RESPECT TO ANNUAL INCENTIVE PAYMENTS PAID DURING
THE FIRST QUARTER OF 2008 SHALL BE DETERMINED AND CREDITED TO PARTICIPANTS’
ACCOUNTS IN ACCORDANCE WITH PARTICIPANT DEFERRAL ELECTION AGREEMENTS MADE IN
2006 FOR PAYMENTS WITH RESPECT TO 2007 PURSUANT TO ARTICLES 2.02 AND 3.01, AND
SUCH DEFERRALS SHALL BE CREDITED UNDER THE EXCESS PLAN (AND ANY MATCHING OR
OTHER CONTRIBUTIONS WITH RESPECT TO SUCH DEFERRALS SHALL BE DETERMINED UNDER THE
EXCESS PLAN);

 

(B)           DEFERRED SHARES SHALL CONTINUE TO BE CREDITED AS UNITS OF IBM
STOCK IN ACCORDANCE WITH ELECTIONS MADE BY PARTICIPANTS ON OR BEFORE
DECEMBER 31, 2007 PURSUANT TO ARTICLE 3.07; AND

 

8

--------------------------------------------------------------------------------


 

(C)           ARTICLES 3.04 THROUGH 3.06 SHALL CONTINUE TO APPLY WITH RESPECT TO
GRANDFATHERED AMOUNTS.

 

Otherwise, this ARTICLE 3 shall cease to apply after December 31, 2007, and no
deferral elections shall be made under the Plan after that date.

 

9

--------------------------------------------------------------------------------


 


ARTICLE 4.  INVESTMENT OF DEFERRALS AND DEFERRAL ACCOUNTS


 


4.01         DEEMED SAVINGS PLAN INVESTMENTS; PARTICIPANT CONTROL


 

A Participant shall designate the proportions in which his or her Deferrals
shall be treated as if they had been allocated among any or all of the
investment funds under the Savings Plan, other than the mutual fund window.  If
the Participant does not provide investment instructions, his or her Deferrals
shall be treated as if they had been allocated to the default investment fund
under the Savings Plan.

 

The Committee, in its discretion (which discretion may be delegated to the
Treasurer or other executive officer of IBM), from time to time may determine
that any Savings Plan investment fund may be terminated as an investment measure
under this Plan.

 

A Participant may elect to invest his or her Deferrals entirely in any one of
the funds or may elect any combination in 5% multiples.

 

Notwithstanding anything else in ARTICLE 4, if any portion of a Participant’s
Deferrals are covered under the IBM Buy-First Executive Equity Program, such
Deferrals are subject to the investment limitations specified under that
program.

 


4.02         CHANGE OF INVESTMENT SELECTION ON FUTURE DEFERRALS


 

A Participant may elect to change his or her investment selection for future
Deferrals once per month (and, effective January 1, 2002, twice per month).  The
Participant must make this election in the manner prescribed by the Committee.

 


4.03         CHANGE OF INVESTMENT SELECTION ON EXISTING DEFERRAL ACCOUNTS


 

(A)           BEFORE JANUARY 1, 2008, WITH REGARD TO A PARTICIPANT’S EXISTING
DEFERRAL ACCOUNT BALANCE, A PARTICIPANT MAY ELECT TO TRANSFER BALANCES AMONG THE
AVAILABLE SAVINGS PLAN INVESTMENT FUNDS ONCE PER MONTH; PROVIDED HOWEVER, THAT
THE PORTION OF THE DEFERRAL ACCOUNT OF A COMPANY OFFICER THAT IS ALLOCATED TO
THE IBM STOCK FUND MAY NOT BE TRANSFERRED TO ANOTHER INVESTMENT FUND WHILE THE
OFFICER REMAINS IN COMPANY EMPLOYMENT.  THE PARTICIPANT MUST MAKE THIS ELECTION
IN THE MANNER AND PURSUANT TO THE RULES PRESCRIBED BY THE COMMITTEE AND PLAN
ADMINISTRATOR.

 

(B)           ON OR AFTER JANUARY 1, 2008, A PARTICIPANT MAY ELECT, IN SUCH FORM
AND AT SUCH TIME IN ADVANCE AS MAY BE PRESCRIBED BY THE PLAN ADMINISTRATOR, TO
TRANSFER BALANCES IN HIS OR HER DEFERRAL ACCOUNT AMONG THE AVAILABLE SAVINGS
PLAN INVESTMENT FUNDS, PROVIDED THAT:

 

(II)           TRANSFERS MUST BE MADE IN MULTIPLES OF 1%, PROVIDED THAT THE
MINIMUM AMOUNT TRANSFERRED SHALL BE $250 IF THAT IS GREATER THAN 1% (PROVIDED,
HOWEVER, THAT THE PLAN ADMINISTRATOR MAY SPECIFY A DIFFERENT PERCENTAGE AND/OR A
DIFFERENT DOLLAR AMOUNT TO BE APPLIED IN THIS PARAGRAPH); AND

 

10

--------------------------------------------------------------------------------


 

(III)          ANY RESTRICTIONS ON TRANSFERS INTO OR OUT OF INVESTMENT FUNDS
THAT APPLY UNDER THE SAVINGS PLAN SHALL ALSO APPLY UNDER THE PLAN.

 

The Committee may impose such additional rules and limitations upon transfers
between investment funds as the Committee may consider necessary or appropriate.

 


4.04         APPLICATION OF THIS ARTICLE AFTER 2007


 

Article 4.03 shall continue to apply to Grandfathered Amounts on and after
January 1, 2008.  Articles 4.01 and 4.02 shall cease to apply after December 31,
2007.

 

11

--------------------------------------------------------------------------------


 


ARTICLE 5.  PAYMENT OF ACCOUNTS


 


5.01         COMMENCEMENT OF DEFERRAL PAYMENTS


 

A Participant shall receive payment of his or her Accounts upon the
Participant’s (1) termination of employment from the Company for any reason
other than retirement from the Company or (2) retirement from the Company with a
balance of less than $25,000 in his or her Accounts, as soon as administratively
feasible following termination of employment. Any other Participant who retires
from the Company shall be entitled to receive payment of his or her Accounts as
of the January 31 following the calendar year during which the Participant had a
termination of employment from the Company.

 


5.02         METHOD OF PAYMENT


 

Payment of Accounts shall be made in a single lump sum payment. Payments shall
be in cash, except that Deferred Shares shall be paid in shares of IBM stock. 
Notwithstanding the foregoing, a Participant with a balance of at least $25,000
in his or her Accounts who retires from the Company may elect to receive (1) a
lump sum payment upon his or her termination of employment from the Company,
(2) a lump sum payment as of the January 31 following the calendar year during
which the Participant has a termination of employment from the Company, or
(3) up to ten ratable annual installment payments of the balance in his or her
Accounts commencing as of the January 31 following the calendar year during
which the Participant had a termination of employment from the Company.  For
this election to be effective, at least one full calendar year must pass between
the calendar year the Participant makes the election and the calendar year the
Participant has a termination of employment from the Company; provided, however,
that:

 

(I)            EFFECTIVE JULY 31, 2001 AND BEFORE JANUARY 1, 2008, SUCH ELECTION
SHALL BE EFFECTIVE IF IT IS MADE AT LEAST SIX MONTHS IN ADVANCE OF, AND IN A
CALENDAR YEAR PRECEDING, THE PARTICIPANT’S TERMINATION OF EMPLOYMENT; AND

 

(II)           EFFECTIVE JANUARY 1, 2008, SUCH ELECTION SHALL BE EFFECTIVE IF IT
IS MADE AT LEAST TWELVE MONTHS IN ADVANCE OF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT.

 

The Participant must make this election in the manner prescribed by the
Committee and may make a separate election with respect to any Deferred Shares
allocated to his or her Company Account. For purposes of this Plan, “retires”
means (I) attainment of at least age 55 with at least 15 years of service or age
62 with at least 5 years of service or at least age 65 with at least 1 year of
service at termination of employment with the Company, (II) attainment of at
least 25 years of service as of June 30, 1999, and completion of at least 30
years of service as of termination of employment with the Company,
(III) attainment, as of June 30, 1999, of at least age 40 with at least 10 years
of service and completion of at least 30 years of service as of termination of
employment with the Company, or (IV) eligibility for benefits under the IBM

 

12

--------------------------------------------------------------------------------


 

Long-Term Disability Plan (and for purposes of this Plan, termination of
employment shall be deemed to have occurred coincident with eligibility for
benefits under the IBM Long-Term Disability Plan).

 

Upon application of a Participant, the Committee may authorize earlier payment
to the Participant after termination of employment with the Company of an amount
reasonably needed to satisfy the emergency need caused by an unforeseeable
emergency that causes severe financial hardship to the Participant.  If a
Participant dies before payment of the entire balance of his or her Accounts, an
amount equal to the unpaid portion thereof as of the date of his or her death
shall be payable in one lump sum to his or her Beneficiary.

 

Dividend equivalents allocated with respect to a Participant’s Deferred Shares
will be paid to the Participant in cash on the date dividends are paid to IBM
shareholders, or as soon as practical thereafter (but, with respect to
Non-Grandfathered Amounts, no later than the latest date permissible under
Section 409A of the Code).

 

Effective January 1, 2005, payment of Accounts (including in the event of a
Participant’s death as described in the preceding sentence) shall be made based
on the value of the Account as of the date such payment is processed.

 


5.03         DESIGNATION OF BENEFICIARY


 

Before January 1, 2008, each Participant’s Beneficiary under this Plan shall
automatically be the person or persons designated as the Participant’s
beneficiary under the Savings Plan even if such designation is found to be
invalid under the provisions of ERISA or the Code.  If no such Beneficiary
designation is in effect at the time of the Participant’s death, or if no
designated Beneficiary survives the Participant, the Participant’s Beneficiary
shall be deemed to be the Participant’s beneficiary according to the provisions
of the Savings Plan.

 

On or after January 1, 2008, each Participant’s Beneficiary under the Plan shall
be the person or persons designated as the Participant’s Beneficiary under the
Plan, in the form and manner prescribed by the Plan Administrator.  If no such
beneficiary designation is in effect under the Plan at the time of the
Participant’s death, or if no designated beneficiary under the Plan survives the
Participant, the Participant’s Beneficiary shall be the person or persons
determined to be the Participant’s beneficiary under the Savings Plan (including
the default beneficiary rules under the latter plan, if no beneficiary is
designated under that plan).

 

Such Beneficiary shall be entitled to receive the lump sum amount, if any,
payable under the Plan upon the Participant’s death pursuant to this
Article 5.03; provided however, that the Beneficiary is alive at the time of the
Participant’s death.

 


5.04         DISTRIBUTIONS TO SPECIFIED EMPLOYEES


 

Notwithstanding any provision in this ARTICLE 5 to the contrary, any payment of
Non-Grandfathered Amounts under the Plan that becomes payable to a Participant

 

13

--------------------------------------------------------------------------------


 

who is a “specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of
the Code) within the first six months following his or her separation from
service on or after January 1, 2005, shall instead be paid in the seventh month
following such separation from service.  If Non-Grandfathered Amounts are paid
in installments the first of which would otherwise be paid before January 1,
2008, and in the first six months following the Participant’s separation from
service, the first installment shall instead be paid in the seventh month
following a separation from service, and the next annual installment, and each
annual installment thereafter shall be paid on the anniversary of the date that
the first installment was paid.

 


5.05         APPLICATION OF THIS ARTICLE AFTER 2007


 

This ARTICLE 5 shall apply on and after January 1, 2008 only with respect to
Grandfathered Amounts.

 

14

--------------------------------------------------------------------------------


 


ARTICLE 6.   GENERAL PROVISIONS


 


6.01         FUNDING


 

(A)           ALL AMOUNTS PAYABLE IN ACCORDANCE WITH THIS PLAN SHALL CONSTITUTE
A GENERAL UNSECURED OBLIGATION OF THE COMPANY.  SUCH AMOUNTS, AS WELL AS ANY
ADMINISTRATIVE COSTS RELATING TO THE PLAN, SHALL BE PAID OUT OF THE GENERAL
ASSETS OF THE COMPANY, TO THE EXTENT NOT PAID BY A GRANTOR TRUST ESTABLISHED
PURSUANT TO PARAGRAPH (B) BELOW.  IN THE SOLE DISCRETION OF THE COMMITTEE, A
PARTICIPANT’S ACCOUNTS MAY BE REDUCED TO REFLECT ALLOCABLE ADMINISTRATIVE
EXPENSE.

 

(B)           IBM MAY, FOR ADMINISTRATIVE REASONS, ESTABLISH A GRANTOR TRUST FOR
THE BENEFIT OF PARTICIPANTS PARTICIPATING IN THE PLAN.  THE ASSETS OF SAID TRUST
WILL BE HELD SEPARATE AND APART FROM OTHER COMPANY FUNDS AND SHALL BE USED
EXCLUSIVELY FOR THE PURPOSES SET FORTH IN THE PLAN AND THE APPLICABLE TRUST
AGREEMENT, SUBJECT TO THE FOLLOWING CONDITIONS:

 

(I)            THE CREATION OF SAID TRUST SHALL NOT CAUSE THE PLAN TO BE OTHER
THAN “UNFUNDED” FOR PURPOSES OF TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED;

 

(II)           THE COMPANY SHALL BE TREATED AS “GRANTOR” OF SAID TRUST FOR
PURPOSES OF SECTION 677 OF THE CODE; AND

 

(III)          SAID TRUST AGREEMENT SHALL PROVIDE THAT ITS ASSETS MAY BE USED TO
SATISFY CLAIMS OF THE COMPANY’S GENERAL CREDITORS IN THE EVENT OF ITS
INSOLVENCY, AND THE RIGHTS OF SUCH GENERAL CREDITORS ARE ENFORCEABLE BY THEM
UNDER FEDERAL AND STATE LAW.

 

(C)           NEITHER THE COMPANY NOR THE COMMITTEE GUARANTEES THE INVESTMENT
ALTERNATIVES AVAILABLE UNDER THE PLAN IN ANY MANNER AGAINST LOSS OR
DEPRECIATION.

 


6.02         NO CONTRACT OF EMPLOYMENT


 

Nothing herein contained shall be deemed to give any employee the right to be
retained in the service of the Company or an Affiliate or to interfere with the
right of the Company or an Affiliate to discharge any employee at any time
without regard to the effect that such discharge may have upon the employee
under the Plan.  Nothing appearing in or done pursuant to the Plan shall be held
or construed to create a contract of employment with the Company, to obligate
the Company to continue the services of any Employee, or to affect or modify any
Employee’s terms of employment in any way or to give any person any legal or
equitable right or interest in the Plan or any part thereof or distribution
therefrom or against the Company except as expressly provided herein.

 

15

--------------------------------------------------------------------------------



 


6.03         FACILITY OF PAYMENT

 

In the event the Plan Administrator determines that any Participant or
Beneficiary receiving or entitled to receive benefits under the Plan is
incompetent to care for his or her affairs and in the absence of the appointment
of a legal guardian of the property of the incompetent, benefit payments due
under the Plan (unless prior claim thereto has been made by a duly qualified
guardian, committee, or other legal representative) may be made to the spouse,
parent, brother or sister, or other person, including a hospital or other
institution, deemed by the Plan Administrator to have incurred or to be liable
for expenses on behalf of such incompetent.  In the absence of the appointment
of a legal guardian of the property of a minor, any minor’s share of benefits
payable under the Plan may be paid to such adult or adults as in the opinion of
the Plan Administrator have assumed the custody and principal support of such
minor.

 

The Plan Administrator, however, in its sole discretion, may require that a
legal guardian for the property of any such incompetent or minor be appointed
before authorizing the payment of benefits in such situation. Benefit payments
made under the Plan in accordance with determinations of the Plan Administrator
pursuant to this ARTICLE 6 shall be a complete discharge of any obligation
arising under the Plan with respect to such benefit payments.

 


6.04         WITHHOLDING TAXES


 

The Plan Administrator shall have the right to withhold all applicable taxes or
other payments from benefits hereunder and to report information to government
agencies when required to do so by law.

 


6.05         NONALIENATION


 

No benefits payable under the Plan shall be subject to alienation, sale,
transfer, assignment, pledge, attachment, garnishment, lien, levy, or like
encumbrance.  No benefit under the Plan shall in any manner be liable for or
subject to the debts or liabilities of any person entitled to benefits under the
Plan.  However, compliance with any domestic relations order relating to a
Participant’s Account that the Plan Administrator determines must be complied
with under applicable law shall not be considered a violation of this provision.

 


6.06         ADMINISTRATION


 

All decisions, determinations, or interpretations the Board, the Committee, the
Plan Administrator, the Company or any member, officer or employee thereof are
authorized to make under the Plan (including the delegation of any authority
hereunder to another party) shall be made in that party’s sole discretion and
shall be final, binding, and conclusive on all interested persons.

 

16

--------------------------------------------------------------------------------


 


6.07         CONSTRUCTION

 

The Plan is intended to constitute an unfunded deferred compensation arrangement
for a select group of management or highly compensated employees, and all rights
hereunder shall be governed by and construed in accordance with the laws of the
State of New York to the extent not governed by the Employee Retirement Income
Security Act of 1974, as amended.

 


6.08         APPLICATION OF THIS ARTICLE AFTER 2007


 

Effective January 1, 2008, the provisions of this Article 6 shall be superseded
by the provisions of Article X of the Excess Plan for any portion of a
Participant’s Accounts that is not attributable to Deferred Shares.

 

17

--------------------------------------------------------------------------------



 


ARTICLE 7.   MANAGEMENT AND ADMINISTRATION


 


7.01         AMENDMENT OR TERMINATION


 

This Plan may be amended from time to time for any purpose permitted by law or
terminated at any time by written resolution of the Board or the Committee, but
only if the Committee’s action is not materially inconsistent with a prior
action of the Board.

 

The authority to amend or terminate the Plan shall include the authority to
amend the procedure for amending or terminating the Plan and the authority to
amend or terminate any related instrument or agreement.

 


7.02         RESPONSIBILITIES


 

(A)           THE FOLLOWING PERSONS AND GROUPS OF PERSONS SHALL SEVERALLY HAVE
THE AUTHORITY TO CONTROL AND MANAGE THE OPERATION AND ADMINISTRATION OF THE PLAN
AS HEREIN DELINEATED:

 

(I)            THE BOARD,

 

(II)           THE COMMITTEE,

 

(III)          THE CHIEF HUMAN RESOURCES OFFICER, AND

 

(IV)          THE PLAN ADMINISTRATOR AND EACH PERSON ON ANY COMMITTEE SERVING AS
THE PLAN ADMINISTRATOR.

 

Each person or group of persons shall be responsible for discharging only the
duties assigned to it by the terms of the Plan.

 

(B)           THE BOARD SHALL BE RESPONSIBLE ONLY FOR DESIGNATING THOSE PERSONS
WHO WILL SERVE ON THE COMMITTEE AND FOR APPROVAL OF ANY RESOLUTION TO AMEND OR
TERMINATE THE PLAN.

 

(C)           THE COMMITTEE MAY, PURSUANT TO A DULY ADOPTED RESOLUTION, DELEGATE
TO THE CHIEF FINANCIAL OFFICER OR THE CHIEF HUMAN RESOURCES OFFICER, THE
TREASURER, THE PLAN ADMINISTRATOR OR ANY OTHER OFFICER OR EMPLOYEE OF IBM,
AUTHORITY TO CARRY OUT ANY DECISION, DIRECTIVE, OR RESOLUTION OF THE COMMITTEE.

 

(D)           THE COMMITTEE SHALL APPOINT ONE OR MORE EXECUTIVES EMPLOYED BY IBM
TO SERVE AS PLAN ADMINISTRATOR OR AS A COMMITTEE TO FULFILL THE FUNCTION OF PLAN
ADMINISTRATOR.  IN THE SOLE DISCRETION OF THE PLAN ADMINISTRATOR, THE PLAN
ADMINISTRATOR SHALL HAVE THE FULL POWER AND AUTHORITY TO:

 

(I)            PROMULGATE AND ENFORCE SUCH RULES AND REGULATIONS AS SHALL BE
DEEMED BE NECESSARY OR APPROPRIATE FOR THE ADMINISTRATION OF THE PLAN;

 

18

--------------------------------------------------------------------------------


 

(II)           ADOPT ANY AMENDMENTS TO THE PLAN THAT ARE REQUIRED BY LAW;

 

(III)          INTERPRET THE PLAN CONSISTENT WITH THE TERMS AND INTENT THEREOF; 
AND

 

(IV)          RESOLVE ANY POSSIBLE AMBIGUITIES, INCONSISTENCIES, AND OMISSIONS.

 

All such determinations and interpretations shall be in accordance with the
terms and intent of the Plan, and the Plan Administrator shall report such
actions to the Committee on a regular basis.  Additionally, the chief human
resources officer shall appoint and designate such other IBM employees as may be
needed to provide adequate staff services to the Committee and the Plan
Administrator.

 

(E)           THE COMMITTEE AND THE PLAN ADMINISTRATOR MAY ENGAGE THE SERVICES
OF ACCOUNTANTS, ATTORNEYS, ACTUARIES, INVESTMENT CONSULTANTS, AND SUCH OTHER
PROFESSIONAL PERSONNEL AS ARE DEEMED NECESSARY OR ADVISABLE TO ASSIST THEM IN
FULFILLING THEIR RESPONSIBILITIES UNDER THE PLAN.  THE COMMITTEE, THE PLAN
ADMINISTRATOR, AND THEIR DELEGATES AND ASSISTANTS WILL BE ENTITLED TO ACT ON THE
BASIS OF ALL TABLES, VALUATIONS, CERTIFICATES, OPINIONS, AND REPORTS FURNISHED
BY SUCH PROFESSIONAL PERSONNEL.

 

(F)            EFFECTIVE JULY 31, 2001, THE CHIEF HUMAN RESOURCES OFFICER OF
IBM, IN ADDITION TO THE POWERS SET FORTH IN ARTICLE 7.02(D), SHALL HAVE THE FULL
POWER AND AUTHORITY TO ADOPT AND IMPLEMENT CHANGES TO THE PLAN RELATING TO:

 

(I)            AMENDING THE PLAN TO CONFORM, TO THE EXTENT HE OR SHE DEEMS
APPROPRIATE, TO THE SAVINGS PLAN, INCLUDING BUT NOT LIMITED TO THE AUTHORITY TO
MAKE CHANGES RELATED TO MAXIMUM DEFERRAL PERCENTAGES OF PAY, THE AMOUNT OF IBM
MATCH PROVIDED BASED ON DEFERRAL PERCENTAGE SELECTED BY THE PARTICIPANT, AND
VESTING PROVISIONS;

 

(II)           THE FORM AND TIMING OF DISTRIBUTIONS AVAILABLE UNDER THE PLAN,
INCLUDING THE PROCEDURES FOR DISTRIBUTION ELECTIONS AND RULES REGARDING DEFAULT
DISTRIBUTIONS;

 

(III)          DEFERRAL ELECTIONS, INCLUDING THE MANNER AND TIMING OF SUCH
ELECTIONS;

 

(IV)          THE INTEGRATION OF OTHER DEFERRED COMPENSATION LIABILITIES
RELATING TO NEWLY HIRED OR ACQUIRED EMPLOYEES; AND

 

(V)           ANY PLAN ADMINISTRATION RULES THAT ARE CONSISTENT WITH THE INTENT
OF THE PLAN AND DO NOT MATERIALLY CHANGE THE COMPANY’S LIABILITY.

 

19

--------------------------------------------------------------------------------


 


7.03         APPLICATION OF THIS ARTICLE AFTER 2007


 

Effective January 1, 2008, the provisions of this Article 7 shall be superseded
by the provisions of Article IX of the Excess Plan for any portion of a
Participant’s Accounts that is not attributable to Deferred Shares.

 

20

--------------------------------------------------------------------------------


 


ARTICLE 8.   CLAIMS PROCEDURE

 

Before January 1, 2008, IBM’s Executive Compensation Department is responsible
for advising Participants and Beneficiaries of their benefits under the Plan. 
In the event a Participant or Beneficiary believes he or she is entitled to
benefits and has not received them, the Participant or Beneficiary must submit a
claim to the Director of Executive Compensation, IBM Corporation, New Orchard
Road, Armonk, New York 10504.  A written decision setting forth its conclusions
will be furnished by the Plan Administrator to the Participant or Beneficiary
within 60 days after the request for review is received.  Failure of the Plan
Administrator to follow this procedure shall not, in and of itself, give rise to
a cause of action for benefits hereunder.  On and after January 1, 2008, claims
shall be processed as described in the summary description for the Excess Plan.

 

Effective January 1, 2008, if a Participant or Beneficiary believes he or she is
entitled to have received benefits with respect to his or her Non-Grandfathered
Amounts that are attributable to Deferred Shares but has not received them, the
Participant or Beneficiary must accept any payment made under the Plan and make
prompt and reasonable, good faith efforts to collect the remaining portion of
the payment, as determined under Treas. Reg. § 1.409A-3(g).  For this purpose
(and as determined under such regulation), efforts to collect the payment will
be presumed not to be prompt, reasonable, good faith efforts, unless the
Participant or Beneficiary provides notice to the Plan Administrator within 90
days of the latest date upon which the payment could have been timely made in
accordance with the terms of the Plan and the regulations under Code
Section 409A, and unless, if not paid, the Participant or Beneficiary takes
further enforcement measures within 180 days after such latest date.  In
addition, a Participant or Beneficiary must exhaust any other claims procedures
established by the Plan Administrator before initiating litigation.

 

21

--------------------------------------------------------------------------------


 


ARTICLE 9.   PAYMENT OF NON-GRANDFATHERED DEFERRED SHARES
ON OR AFTER JANUARY 1, 2008


 


9.01         PURPOSE


 

This ARTICLE 9 describes the provisions of the Plan that apply on and after
January 1, 2008 to Non-Grandfathered Amounts that are attributable to Deferred
Shares (“NG Deferred Shares”).

 


9.02         DEFINITIONS


 

The following words and phrases used in this ARTICLE 9 have the following
meanings unless a different meaning is required by the context:

 

(A)           “409A KEY EMPLOYEE” HAS THE MEANING DESCRIBED IN THE IBM
SECTION 409A UMBRELLA DOCUMENT.

 

(B)           “409A SEPARATION FROM SERVICE” HAS THE MEANING DESCRIBED IN THE
IBM SECTION 409A UMBRELLA DOCUMENT.

 

(C)           “PAY LIMIT” MEANS, FOR A PLAN YEAR, THE LIMIT ON COMPENSATION THAT
MAY BE TAKEN INTO ACCOUNT UNDER A TAX-QUALIFIED PLAN AS DETERMINED UNDER CODE
SECTION 401(A)(17).

 

(D)           “RETIREMENT-ELIGIBLE PARTICIPANT” MEANS A PARTICIPANT WHO:

 

(I)            WHEN HIS OR HER 409A SEPARATION FROM SERVICE OCCURS, IS (A) AT
LEAST AGE 55 WITH AT LEAST 15 YEARS OF SERVICE, (B) AT LEAST AGE 62 WITH AT
LEAST 5 YEARS OF SERVICE, (C) AT LEAST AGE 65 WITH AT LEAST 1 YEAR OF SERVICE,
OR (D) BEGINS TO RECEIVE BENEFITS UNDER THE COMPANY’S LONG-TERM DISABILITY PLAN;

 

(II)           AS OF JUNE 30, 1999, HAD AT LEAST 25 YEARS OF SERVICE AND, WHEN
HIS OR HER 409A SEPARATION FROM SERVICE OCCURS, HAS AT LEAST 30 YEARS OF
SERVICE; OR

 

(III)          AS OF JUNE 30, 1999, WAS AT LEAST AGE 40 WITH AT LEAST 10 YEARS
OF SERVICE AND, WHEN HIS OR HER 409A SEPARATION FROM SERVICE OCCURS, HAS AT
LEAST 30 YEARS OF SERVICE.

 

For purposes of this definition, “year of service” means a year of “Eligibility
Service” as defined in the IBM Personal Pension Plan.

 


9.03         PAYMENT UPON DEATH

 

If a Participant dies before his or her NG Deferred Shares are distributed in
full, his or her NG Deferred Shares shall be paid in full in shares of IBM stock
to the Participant’s Beneficiary on the date that is 30 days after the date of
the Participant’s death (or, if that date is not a business day, the first
business day thereafter).  However, the Plan Administrator may make payment on
any other day to the extent

 

22

--------------------------------------------------------------------------------


 

that such payment is treated as being paid on the date specified in the previous
sentence under Treasury Regulation section 1.409A-3(d), which permits payment to
be made within thirty days before the specified date and later within the same
calendar year, or, if later, within 2-1/2 months following the specified date,
provided that the Participant is not permitted to designate the taxable year of
payment.

 


9.04         FORM OF PAYMENT FOR AMOUNTS PAID UPON A 409A SEPARATION FROM
SERVICE


 

A Participant may elect, at the time and in the manner described in
Article 9.05, below, to have his or her NG Deferred Shares paid under one of the
following options, subject to the limits in Article 9.06, below (regarding
delays for 409A Key Employees) and Article 9.07, below (special rules for
separations during the first quarter of 2008):

 

(A)           A LUMP SUM PAYMENT AS OF THE FIRST BUSINESS DAY THAT IS AT LEAST
30 DAYS AFTER THE PARTICIPANT’S 409A SEPARATION FROM SERVICE;

 

(B)           A LUMP SUM PAYMENT AS OF JANUARY 31 OF THE CALENDAR YEAR
IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN WHICH THE PARTICIPANT’S 409A
SEPARATION FROM SERVICE OCCURS; OR

 

(C)           FROM TWO TO 10 ANNUAL INSTALLMENTS (AS ELECTED BY THE
PARTICIPANT), EACH PAID AS OF JANUARY 31 BEGINNING WITH THE JANUARY 31
IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN WHICH THE PARTICIPANT’S 409A
SEPARATION FROM SERVICE OCCURS, UNTIL THE ELECTED NUMBER OF INSTALLMENTS HAVE
BEEN PAID, SUBJECT TO ARTICLE 9.06(C) (INVOLUNTARY CASH-OUTS).  THIS INSTALLMENT
OPTION IS TREATED AS THE ENTITLEMENT TO A SINGLE PAYMENT FOR PURPOSES OF
TREASURY REGULATION SECTION 1.409A-2(B)(2)(III).

 

However, the Plan Administrator may make payment on any other day to the extent
that such payment is treated as being paid on the date specified above under
Treasury Regulation section 1.409A-3(d), which permits payment to be made within
thirty days before the specified date and later within the same calendar year,
or, if later, within 2-1/2 months following the specified date, provided that
the Participant is not permitted to designate the taxable year of payment.  A
Participant’s NG Deferred Shares shall be paid in shares of IBM stock.

 


9.05         ELECTING AND CHANGING PAYMENT OPTIONS


 

(A)           ELECTION OF PAYMENT OPTION.  A PARTICIPANT SHALL ELECT A PAYMENT
OPTION FOR HIS OR HER NG DEFERRED SHARES IN THE FORM AND MANNER PRESCRIBED BY
THE PLAN ADMINISTRATOR AND DURING THE SPECIAL ELECTION PERIOD IN 2007 (EXCEPT AS
PROVIDED IN ARTICLE 9.07, BELOW, WITH RESPECT TO A SEPARATION DURING THE FIRST
QUARTER OF 2008).  DURING THE SPECIAL ELECTION PERIOD DESIGNATED BY THE PLAN
ADMINISTRATOR AND ENDING NO LATER THAN DECEMBER 31, 2007, AN ELIGIBLE EMPLOYEE
MAY ELECT THE PAYMENT OPTION THAT WILL APPLY TO HIS OR HER NG DEFERRED SHARES
UNDER THE PLAN IN THE EVENT HIS OR HER 409A SEPARATION FROM SERVICE OCCURS ON OR
AFTER APRIL 1, 2008, IF THE ELIGIBLE EMPLOYEE:

 

23

--------------------------------------------------------------------------------


 

(i)            is eligible to make elective deferrals under the Excess Plan in
2008;

 

(ii)           on October 31, 2007, had a balance in his or her Accounts; or

 

(iii)          on October 31, 2007, had a valid election on file for Deferrals
in 2007.

 

Accordingly, an individual who first became an executive after October 31, 2007,
and who is not eligible to make elective deferrals under the Excess Plan in
2008, is not eligible to make a payment election under this paragraph (a), even
if he or she deferred pay under the Plan in 2007.

 

(B)           IRREVOCABILITY AND DEFAULT PAYMENT OPTION.  IF A PARTICIPANT DOES
NOT MAKE AN ELECTION UNDER SUBSECTION (A), ABOVE (INCLUDING A PARTICIPANT WHO IS
NOT ELIGIBLE TO MAKE AN ELECTION UNDER THAT SUBSECTION), THE PARTICIPANT’S
INITIAL PAYMENT ELECTION SHALL BE THE PAYMENT OPTION DESCRIBED IN
ARTICLE 9.04(A) (IMMEDIATE LUMP SUM), ABOVE.  A PARTICIPANT’S INITIAL PAYMENT
ELECTION (INCLUDING THE DEFAULT OPTION DESCRIBED IN THE PREVIOUS SENTENCE)
BECOMES IRREVOCABLE, AND CAN BE CHANGED ONLY IN ACCORDANCE WITH SUBSECTION (C),
BELOW, AFTER THE DEADLINE SPECIFIED IN SUBSECTION (A).

 

(C)           CHANGING PAYMENT OPTIONS.  A PARTICIPANT MAY ELECT, IN THE FORM
AND MANNER PRESCRIBED BY THE PLAN ADMINISTRATOR, TO CHANGE THE PARTICIPANT’S
INITIAL PAYMENT OPTION DETERMINED UNDER THIS ARTICLE 9.05, PROVIDED THAT:

 

(I)            THE PARTICIPANT MUST MAKE SUCH ELECTION AT LEAST 12 MONTHS BEFORE
THE DATE OF HIS 409A SEPARATION FROM SERVICE;

 

(II)           IF THE ELECTION IS MADE ON OR AFTER JANUARY 1, 2009, THE PAYMENT
DATE FOR ANY LUMP SUM OR THE START DATE FOR ANY SERIES OF INSTALLMENTS PROVIDED
FOR UNDER THE NEW PAYMENT OPTION SHALL BE THE FIFTH ANNIVERSARY OF THE PAYMENT
DATE OR START DATE THAT WOULD HAVE APPLIED ABSENT A CHANGE IN PAYMENT OPTION;
AND

 

(III)          THE PARTICIPANT MAY CHANGE HIS OR HER PAYMENT OPTION:

 

(A)            only once during 2008; and

 

(B)             only once on or after January 1, 2009.

 

24

--------------------------------------------------------------------------------


 


9.06         PAYMENT OF NG DEFERRED SHARES UPON A 409A SEPARATION FROM SERVICE

 

A Participant’s NG Deferred Shares shall be paid to the Participant upon his or
her 409A Separation from Service on or after January 1, 2008 in the form and at
the time provided in Articles 9.04 and 9.05, above (except as provided in
Article 9.07, below (special rules for first quarter of 2008)), subject to the
following:

 

(A)           DELAY FOR 409A KEY EMPLOYEES.  IF THE PARTICIPANT IS A 409A KEY
EMPLOYEE ON THE DATE OF HIS OR HER 409A SEPARATION FROM SERVICE, THE PAYMENT
DATE FOR ANY LUMP SUM OR THE START DATE FOR ANY SERIES OF INSTALLMENTS PROVIDED
FOR UNDER THE APPLICABLE PAYMENT OPTION SHALL BE THE LATER OF (I) THE FIRST
BUSINESS DAY THAT IS SIX MONTHS AFTER THE DATE OF THE PARTICIPANT’S 409A
SEPARATION FROM SERVICE, OR (II) THE OTHERWISE APPLICABLE PAYMENT DATE OR START
DATE, SUBJECT TO SUBSECTION (B) (DEATH).  IF THE START DATE OF A SERIES OF
INSTALLMENTS OCCURS OTHER THAN AS OF JANUARY 31 DUE TO APPLICATION OF THIS
PARAGRAPH, INSTALLMENTS AFTER THE FIRST INSTALLMENT SHALL BE PAID AS OF
JANUARY 31 OF EACH SUBSEQUENT YEAR, AS SCHEDULED WITHOUT REGARD TO THE DELAY
DESCRIBED IN THIS SUBSECTION (A).

 

(B)           DEATH OF PARTICIPANT AFTER 409A SEPARATION FROM SERVICE.  IF THE
DEATH OF A PARTICIPANT (INCLUDING A 409A KEY EMPLOYEE DESCRIBED IN SUBSECTION
(A), ABOVE) OCCURS BEFORE THE PAYMENT DATE FOR ANY LUMP SUM OR INSTALLMENT
PROVIDED FOR UNDER THE APPLICABLE PAYMENT OPTION, PAYMENT SHALL BE MADE TO THE
PARTICIPANT’S BENEFICIARY AS PROVIDED IN ARTICLE 9.03.

 

(C)           INVOLUNTARY CASH-OUT.  IF (I) THE APPLICABLE PAYMENT OPTION IS THE
INSTALLMENT OPTION DESCRIBED IN ARTICLE 9.04(C), ABOVE, AND (II) THE AGGREGATE
VALUE OF ALL OF THE PARTICIPANT’S DEFERRED SHARES (INCLUDING GRANDFATHERED AND
NON-GRANDFATHERED AMOUNTS) AND ALL OF HIS OR HER “ACCOUNTS” UNDER THE EXCESS
PLAN DETERMINED AS OF THE DATE OF HIS OR HER 409A SEPARATION FROM SERVICE IS
LESS THAN 50% OF THE PAY LIMIT IN EFFECT FOR THE CALENDAR YEAR IN WHICH THE
PARTICIPANT’S 409A SEPARATION FROM SERVICE OCCURS, THE PARTICIPANT’S NG DEFERRED
SHARES SHALL BE DISTRIBUTED IN A LUMP SUM ON THE START DATE THAT WOULD OTHERWISE
HAVE APPLIED FOR THE ELECTED INSTALLMENTS, TAKING INTO ACCOUNT ANY APPLICABLE
DELAY FOR A 409A KEY EMPLOYEE DESCRIBED IN SUBSECTION (A), ABOVE.

 


9.07         SPECIAL RULES FOR PAYMENT IN FIRST QUARTER OF 2008


 

If a Participant’s 409A Separation from Service occurs on or after January 1,
2008, and before April 1, 2008, the Participant’s NG Deferred Shares shall be
paid to the Participant in the form and at the time described below, except that
such payments shall be subject to Article 9.06(a) (delay for 409A Key Employees)
and Article 9.06(b) (death of Participant after 409A Separation from Service):

 

(A)           NON-RETIREMENT-ELIGIBLE OR BENEFIT IS LESS THAN $25,000.  IF THE
PARTICIPANT IS NOT A RETIREMENT-ELIGIBLE PARTICIPANT OR IF THE AGGREGATE VALUE
OF ALL OF THE PARTICIPANT’S DEFERRED SHARES (INCLUDING GRANDFATHERED AND
NON-GRANDFATHERED AMOUNTS) AND ALL OF HIS OR HER “ACCOUNTS” UNDER THE EXCESS
PLAN IS LESS THAN $25,000

 

25

--------------------------------------------------------------------------------


 

AS OF THE DATE OF HIS OR HER 409A SEPARATION FROM SERVICE, THE PARTICIPANT’S NG
DEFERRED SHARES SHALL BE PAID IN AN IMMEDIATE LUMP SUM AS DESCRIBED IN
ARTICLE 9.04(A), ABOVE;

 

(B)           RETIREMENT-ELIGIBLE WITHOUT VALID PAYMENT ELECTION.  IF THE
PARTICIPANT IS A RETIREMENT-ELIGIBLE PARTICIPANT BUT HAS NOT MADE A VALID
PAYMENT ELECTION, THE PARTICIPANT’S NG DEFERRED SHARES SHALL BE PAID IN A LUMP
SUM AS OF THE JANUARY 31 FOLLOWING THE YEAR OF THE PARTICIPANT’S 409A SEPARATION
FROM SERVICE AS DESCRIBED IN ARTICLE 9.04(B), ABOVE, PROVIDED THAT THE AGGREGATE
VALUE OF ALL OF THE PARTICIPANT’S DEFERRED SHARES (INCLUDING GRANDFATHERED AND
NON-GRANDFATHERED AMOUNTS) AND ALL OF HIS OR HER “ACCOUNTS” UNDER THE EXCESS
PLAN IS AT LEAST $25,000 AS OF THE DATE OF HIS OR HER 409A SEPARATION FROM
SERVICE.

 

(C)           RETIREMENT-ELIGIBLE WITH VALID PAYMENT ELECTION.  IF THE
PARTICIPANT IS A RETIREMENT-ELIGIBLE PARTICIPANT AND HAS MADE A VALID PAYMENT
ELECTION, THE PARTICIPANT’S NG DEFERRED SHARES SHALL BE PAID IN ACCORDANCE WITH
THE PAYMENT OPTION ELECTED, AS DESCRIBED IN ARTICLE 9.04, ABOVE, PROVIDED THAT
THE AGGREGATE VALUE OF ALL OF THE PARTICIPANT’S DEFERRED SHARES (INCLUDING
GRANDFATHERED AND NON-GRANDFATHERED AMOUNTS) AND ALL OF HIS OR HER “ACCOUNTS”
UNDER THE EXCESS PLAN IS AT LEAST $25,000 AS OF THE DATE OF HIS OR HER 409A
SEPARATION FROM SERVICE.

 

For purposes of this Article 9.07, a valid payment election is a payment
election made at least six months before the Participant’s 409A Separation from
Service in a manner prescribed by the Plan Administrator.  If a Participant did
not make a valid payment election for his or her NG Deferred Shares, the
Participant’s valid payment election shall be his or her valid payment election
for his or her Deferred Shares that are Grandfathered Amounts, if any.

 


9.08         VALUATION OF NG DEFERRED SHARES.


 

For purposes of determining the amount of any lump sum, the Participant’s NG
Deferred Shares will be determined as of the date the payment is processed.  For
purposes of determining the amount of any annual installment, the Participant’s
remaining NG Deferred Shares will be determined as of the date the payment is
processed and divided by the remaining number of installments.  Any resulting
partial share is retained in the Participant’s Account.

 


9.09         EFFECT OF REHIRE ON PAYMENT OF NG DEFERRED SHARES.


 

If a Participant becomes eligible for a payment of NG Deferred Shares on account
of a 409A Separation from Service and is rehired as an employee of the Company
before his or her NG Deferred Shares have been distributed in full, payments
shall be made as if the Participant had not been rehired.

 


9.10         PAYMENT OF DIVIDEND EQUIVALENTS ON NG DEFERRED SHARES.

 

Dividend equivalents allocated with respect to a Participant’s NG Deferred
Shares will be paid to the Participant (or to the Beneficiary of a deceased
Participant) in cash

 

26

--------------------------------------------------------------------------------


 

as soon as practicable after, but no later than 30 days following, the date
dividends are paid to IBM shareholders.

 

27

--------------------------------------------------------------------------------


 

APPENDIX B

IBM SECTION 409A UMBRELLA DOCUMENT

 

For purposes of plans of International Business Machines or any member of its
controlled group as determined under §414(b) or (c) of the Internal Revenue Code
(collectively, “IBM”) that are subject to § 409A of the Internal Revenue Code
(“§ 409A”), any benefit subject to § 409A that is paid on account of a
separation from service shall be paid on account of a “409A Separation from
Service,” as defined below.  In addition, for purposes of applying the six-month
delay described in § 409A(a)(2)(B)(i), a “specified employee” is a 409A Key
Employee, as defined below.

 

1.  The term “409A Key Employee” means, for each 12-consecutive-month period
beginning on any April 1 that occurs after January 1, 2008 (an “effective
period”), an individual who is a “specified employee” of IBM (within the meaning
of Treas. Reg. § 1.409A-1(i)) within the 12-consecutive-month period ending on
the December 31 immediately preceding the start of such effective period.  For
purposes of the preceding sentence, “specified employees” include:

 

(a)   each employee of IBM on IBM’s U.S. payroll, not to exceed 50, who is
designated by IBM as an officer and whose pay (as defined under Treas. Reg.
§ 1.415(c)-2(d)(4)) exceeds the dollar limitation under § 416(i)(1)(A)(i) of the
Internal Revenue Code (“§ 416 Pay Limit”); plus

 

(b)   the highest paid Band A executives (as defined by IBM’s rules and
regulations) on IBM’s U.S. payroll whose pay exceeds the § 416 Pay Limit (where
pay is defined under Treas. Reg. § 1.415(c)-2(d)(4)), such that, when combined
with the employees in subsection (a) (designated officers), there are no more
than 50 “specified employees” on IBM’s U.S. payroll; plus

 

(c)   if the total number of individuals designated as “specified employees”
under subsections (a) and (b) is less than 50, the highest paid other employees
on IBM’s U.S. payroll (where pay is defined under Treas. Reg. §
1.415(c)-2(d)(4)), such that, when combined with the employees in subsections
(a) (designated officers) and (b) (Band A executives), there are no more than 50
“specified employees” on IBM’s U.S. payroll; plus

 

(d)   each employee of IBM who:  (1) is entitled to a benefit that is subject to
§ 409A, (2) is not on a U.S. payroll, and (3) is considered to be an officer for
purposes of identifying “specified employees” under Treas. Reg. § 1.409A-1(i).

 

2.  The term “409A Separation from Service” means, effective January 1, 2009, a
separation from service within the meaning of Treas. Reg. § 1.409A-1(h), which
shall include, but not be limited to, the following events:

 

--------------------------------------------------------------------------------


 

(a)   A “termination of employment,” as that term is applied for purposes of the
IBM 401(k) Plus Plan (except to the extent that an earlier event associated with
such termination of employment is described in subsections (b) through (d),
below);

 

(b)   The start of a bridge leave or a pre-retirement planning leave;

 

(c)   A permanent reduction in services to no more than 20% of the average level
of services performed over the immediately preceding 36-month period (or the
full period of services if less);

 

(d)   The six-month anniversary of a leave of absence, when no services are
performed (including paid and unpaid leave and including disability leave or any
combination thereof) other than a military leave.

 

From January 1, 2008 through December 31, 2008, a “409A Separation from Service”
means a good faith interpretation of “separation from service,” within the
meaning of § 409A(a)(2)(A)(i), and includes the following rules:

 

i.      A Participant who is on a bridge leave or a pre-retirement planning
leave as of December 31, 2007, shall have a 409A Separation from Service as of
December 31, 2007;

 

ii.    If a Participant—

 

(1)          during 2008 has an event described in paragraph (c) or has a
six-month anniversary described in paragraph (d),

 

(2)          does not otherwise incur a separation from service prior to
December 31, 2008, and

 

(3)          has not returned to active employment (or, in the case of an event
described in (c), to full schedule employment) on or before December 31, 2008,

 

the Participant shall have a 409A Separation from Service as of December 31,
2008.

 

2

--------------------------------------------------------------------------------